UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 8-31 Date of reporting period: 8-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT AUGUST 31, 2011 California High-Yield Municipal Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Notes to Financial Statements 22 Financial Highlights 27 Report of Independent Registered Public Accounting Firm 29 Management 30 Approval of Management Agreement 33 Additional Information 38 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended August 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our municipal bond (muni) portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance, as well as the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Muni Market Performance Climbed from Six-Month Deficit As described in greater detail on the following pages, muni market performance improved significantly after our last semiannual report (for the six months ended February 28, 2011). That reporting period—when the Barclays Capital Municipal Bond Index declined 3.51%—included a turbulent two-and-a-half month span (the end of October 2010 to mid-January 2011) when a supply and demand imbalance roiled the market. Overblown default fears—fueled by highly publicized analyst projections—compounded the market turbulence and helped trigger a wave of withdrawals from muni mutual funds. Though U.S. economic and stock market performance have been disappointing this year, making tax revenues tougher to collect, muni defaults have not approached the projected rates. Increased austerity and budget-balancing measures have helped maintain financial solvency for municipal issuers. As 2011 and austerity measures unfolded, issuance of municipal debt declined dramatically and demand surged—relatively high yields compared with those of other high-quality bonds drew a surge of buyers. Munis rallied from mid-January through the end of the summer, helped by the rally of other high-quality bonds. This rewarded those who stayed the course and saw the turbulence as a buying opportunity. Economic risks remain and more volatility is possible, but our muni portfolio management team liked the summer-end values of munis compared with Treasuries as a starting point for the next period. These dedicated experts provide more market and performance details in our enclosed 12-month Market Perspective and Portfolio Commentary. They will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal bond (muni) indices advanced for the 12 months ended August 31, 2011 (see the table below). The moderately positive overall returns resulted from two distinct periods of performance characterized by shifting technical factors and dramatic changes in market sentiment. After a quiet start to the reporting period, the muni market began to decline sharply in November 2010 amid a supply and demand imbalance. The expiration of the Build America Bonds (BABs) program, in which states and municipalities issued long-term taxable securities with federally subsidized interest rates, at the end of 2010 led to expectations that long-term bond issuance would shift back to the muni market, boosting supply. At the same time, demand for munis cratered as credit concerns—sparked by persistent state budget deficits and exaggerated media predictions of widespread muni defaults—led to heavy outflows from muni mutual funds. Market conditions changed markedly in mid-January 2011, when the muni market bottomed and began a steady rebound that lasted through the end of the reporting period. The recovery began when opportunistic, non-traditional “cross-over” investors gravitated to the muni market to take advantage of relatively attractive muni yields following the market’s tumble in late 2010 and early 2011. Limited new issuance also contributed favorably to muni market performance—new muni issuance fell by 44% in the first half of 2011 compared with the same period in 2010, constrained by issuer austerity measures and the expiration of the BABs program, which accelerated into 2010 many new issues that would otherwise have come to market in 2011. Although munis have been one of the top-performing segments in the fixed-income market during the first eight months of 2011, the severe decline from November to mid-January caused munis to underperform the returns of Treasury securities and the broad taxable bond market for the full 12-month period. Intermediate-term munis fared best as short-term munis were held in check by a stable interest rate policy from the Federal Reserve, while longer-term munis suffered disproportionately from muni fund outflows. From a credit and sector perspective, higher-quality munis outperformed lower-rated credits, while general obligation bonds outpaced tax revenue bonds. U.S. Fixed-Income Total Returns For the 12 months ended August 31, 2011 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 4.06% Aggregate Bond 4.62% Municipal High Yield Bond 3.45% Treasury Bond 4.17% Municipal Bond 2.66% California Tax-Exempt Bond 2.62% Long-Term Municipal Bond 1.84% 3 Performance Total Returns as of August 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BCHYX 2.07% 3.39% 4.80% 5.87% 12/30/86 Barclays Capital Municipal Bond Index — 2.66% 4.94% 4.95% 6.41%(1) — Institutional Class BCHIX 2.27% — — 6.29% 3/1/10 A Class No sales charge* With sales charge* CAYAX 1.82% -2.80% 3.13% 2.19% — — 4.43% 3.87% 1/31/03 B Class No sales charge* With sales charge* CAYBX 1.06% -2.94% 2.37% 2.18% — — 3.66% 3.66% 1/31/03 C Class CAYCX 1.06% 2.37% — 3.69% 1/31/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 12/31/86, the date nearest the Investor Class’s inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made August 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.51% 0.31% 0.76% 1.51% 1.51% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Portfolio Manager: Steven Permut Performance Summary California High-Yield Municipal returned 2.07%* for the fiscal year ended August 31, 2011. By comparison, the Barclays Capital Municipal Bond Index (representing investment-grade municipal bonds) returned 2.66%, while the Barclays Capital Municipal High Yield Bond Index (representing non-investment-grade municipal bonds) returned 3.45%.** In addition, the average return of the California Municipal Debt Funds tracked by Lipper Inc. was 1.30%*** for the 12-month period. (See page 4 and footnotes below for additional performance comparisons.) The fund’s absolute return for the reporting period reflected the generally positive performance of municipal bond (muni) indices (see page 3). The fund’s performance trailed the return of the broad, investment-grade Municipal Bond Index as lower-quality munis lagged investment-grade munis for the 12 months. However, the fund outpaced its Lipper peer group average, in large part because it held up well during the muni market decline in late 2010 and early 2011. Credit Environment After several years of widening budget deficits and deteriorating credit, the state of California showed signs of stabilization over the 12-month period. In the first quarter of 2011, the state successfully trimmed about half of its budget deficit through a combination of spending cuts and fund transfers, and a budget agreement for the 2012 fiscal year (which began July 1) was approved on schedule for the first time since 2006. Although the approved budget relies on some speculative revenue sources, it also incorporates some meaningful fiscal austerity measures. In addition, the state’s cash flow situation has improved significantly, as evidenced by the limited issuance of seasonal cash-flow debt in 2011. Nonetheless, many challenges remain for California going forward. The negative impact of a slowing economy and declining stock market on tax revenues (the wealthiest 1% of Californians are responsible for nearly half of the state’s tax revenues), the end of federal stimulus funding, the possibility of cuts in Medicaid, and long-term pension funding issues are all headwinds for the state’s fiscal situation. In addition, local governments have struggled to close their budget gaps as the state has pushed more financial responsibilities down to the local level. While we expect defaults to be rare, we could see widespread credit downgrades among local issuers in California. * All fund returns referenced in this commentary are for Investor Class shares. ** The Barclays Capital Municipal High Yield Bond Index’s average returns were 2.41% and 4.96% for the five- and ten-year periods ended August 31, 2011, respectively. *** The average returns for Lipper California Municipal Debt Funds category were 3.09% and 3.78% for the five- and ten-year periods ended August 31, 2011, respectively. Data provided by Lipper Inc. — A Reuters Company. © 2011 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper fund performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. 6 Portfolio Positioning The fund’s outperformance of its peer group average during the 12-month period occurred primarily during the muni market decline in late 2010 and early 2011. During this period, the fund’s sector allocation and security selection helped the fund hold up better than many of its peers. For example, the fund’s largest sector weighting was land-secured bonds, which typically finance property development projects and comprised more than a quarter of the portfolio throughout the reporting period. The fund’s land-secured bonds are more seasoned and built-out, so they tend to experience less price volatility, and this attribute proved favorable as the muni market declined. The fund also had limited exposure to corporate-backed munis, tobacco-related bonds, and industrial development securities. These segments of the muni market tend to be more volatile than other revenue bonds, and as a result, they underperformed during the muni market decline. The fund’s holdings among revenue bonds were focused on less economically sensitive sectors such as hospitals, higher education, and essential services (water, sewer, etc.). Essential services bonds were popular with non-traditional cross-over investors that were drawn to the muni market by attractive yields in early 2011. Although this positioning contributed favorably to performance early in the reporting period, it detracted during the muni market rally in the latter half of the period. The fund’s benchmark index, as well as many of its peers, hold investment-grade munis, and these securities outperformed lower-quality munis in the market rally. In addition, the fund’s emphasis on land-secured bonds weighed on relative results given their lower price volatility. Since late 2009, the fund has been positioned for a flatter Treasury yield curve (a narrower gap between short- and long-term Treasury yields). This positioning weighed on performance in late 2010 as the Treasury yield curve grew steeper, but it enhanced fund performance in 2011 as the Treasury curve flattened considerably. By the end of the reporting period, we had less conviction in the possibility of further upside, so we eliminated the position in August. Outlook We expect the muni market to remain vulnerable to “headline risk”—that is, the potential for an adverse news headline to have a significant effect on muni market performance. In particular, news that could rattle the muni market includes the potential impact of an economic slowdown on state and local budgets, as well as discussion at the federal level of reducing or eliminating the tax exemption for muni interest. Although we don’t foresee any change in munis’ tax-exempt status, the fact that it has been included in the discussion at all is noteworthy. That said, the recent Treasury rally has caused the spreads between muni and Treasury yields to widen out, creating what we believe are attractive valuations in the muni market. Over time, we expect the gap to narrow back toward historical averages, leading to the outperformance of munis. Furthermore, we believe the fund’s credit position is as strong as it has been in recent memory, and we think this will benefit the portfolio in the current uncertain economic environment. 7 Fund Characteristics AUGUST 31, 2011 Portfolio at a Glance Weighted Average Maturity 19.4 years Average Duration (Modified) 7.0 years 30-Day SEC Yields Investor Class 4.53% Institutional Class 4.73% A Class 4.08% B Class 3.52% C Class 3.53% Investor Class 30-Day Tax-Equivalent Yields(1) 31.98% Tax Bracket 6.66% 34.70% Tax Bracket 6.94% 39.23% Tax Bracket 7.45% 41.05% Tax Bracket 7.68% The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments Land Based 28% Hospital Revenue 10% General Obligation (GO) 9% Electric Revenue 9% Tax Allocation/Tax Increment Revenue 6% Types of Investments in Portfolio % of net assets Municipal Securities 98.5% Other Assets and Liabilities 1.5% 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from March 1, 2011 to August 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 3/1/11 Ending Account Value 8/31/11 Expenses Paid During Period(1) 3/1/11 - 8/31/11 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.49% Investor Class (before waiver) $1,071.90(2) 0.51% Institutional Class (after waiver) 0.29% Institutional Class (before waiver) $1,073.00(2) 0.31% A Class (after waiver) 0.74% A Class (before waiver) $1,070.60(2) 0.76% B Class (after waiver) 1.49% B Class (before waiver) $1,066.50(2) 1.51% C Class (after waiver) 1.49% C Class (before waiver) $1,066.50(2) 1.51% Hypothetical Investor Class (after waiver) 0.49% Investor Class (before waiver) 0.51% Institutional Class (after waiver) 0.29% Institutional Class (before waiver) 0.31% A Class (after waiver) 0.74% A Class (before waiver) 0.76% B Class (after waiver) 1.49% B Class (before waiver) 1.51% C Class (after waiver) 1.49% C Class (before waiver) 1.51% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 10 Schedule of Investments AUGUST 31, 2011 Principal Amount Value Municipal Securities — 98.5% CALIFORNIA — 94.9% ABC Unified School District GO, Series 2000 B, 0.00%, 8/1/21 (NATL/FGIC)(1)(2) Adelanto Public Utility Auth. Rev., Series 2009 A, (Utility System), 6.75%, 7/1/39 Alhambra Rev., Series 2010 A, (Atherton Baptist Homes), 7.50%, 1/1/30 Anaheim Public Financing Auth. Lease Rev., Series 1997 A, (Public Improvements), 6.00%, 9/1/24 (AGM)(1) Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2004 D, 5.80%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 B, 5.40%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/29 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2006 A, (Improvement Area No. 19C), 5.35%, 9/1/36 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2008 A, (Improvement Area No. 19C), 6.875%, 9/1/36 Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/21 (AGM)(1)(2) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/22 (AGM)(1)(2) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/23 (AGM)(1)(2) California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/22(1) California Department of Water Resources Water System Rev., Series 2008 AE (Central Valley), 5.00%, 12/1/23(1) California Economic Recovery GO, Series 2004 C5, VRDN, 0.09%, 9/1/11 (LOC: Bank of America N.A.)(1) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL/FGIC)(1) California Educational Facilities Auth. Rev., (Western University Health Sciences), 6.00%, 10/1/12, Prerefunded at 100% of Par(1)(3) California Educational Facilities Auth. Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24(1) California GO, 5.25%, 10/1/29(1) California GO, 6.00%, 4/1/38(1) California Health Facilities Financing Auth. Rev., Series 1989 A, (Kaiser Permanente), 0.00%, 10/1/12 (Ambac-TCRS)(1)(2) California Health Facilities Financing Auth. Rev., Series 2008 A, (Scripps Health), 5.50%, 10/1/20(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/16(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33(1) 11 Principal Amount Value California Health Facilities Financing Auth. Rev., Series 2008 G, (Catholic Healthcare West), 5.50%, 7/1/25(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Health Facilities Financing Auth. Rev., Series 2010 B, (Stanford Hospital), 5.25%, 11/15/31(1) California Mobilehome Park Financing Auth. Rev., Series 2001 B, (Rancho Vallecitos - San Marcos), 6.75%, 11/15/36 California Mobilehome Park Financing Auth. Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36(1) California Mobilehome Park Financing Auth. Rev., Series 2006 B, (Union City Tropics), 5.50%, 12/15/41 California Municipal Finance Auth. Rev., (Biola University), 5.875%, 10/1/34 California Municipal Finance Auth. Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Public Works Board Lease Rev., Series 1993 D, (Department of Corrections), 5.25%, 6/1/15 (AGM)(1) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30(1) California Public Works Board Lease Rev., Series 2010 A1, (Various Capital Projects), 6.00%, 3/1/35(1) California State University Fresno Association, Inc. Rev., (Auxiliary Organization Event Center), 7.00%, 7/1/12, Prerefunded at 101% of Par(1)(3) California State University Systemwide Rev., Series 2005 C, (Systemwide Financing Program), 5.00%, 11/1/30 (NATL)(1) California State University Systemwide Rev., Series 2009 A, (Systemwide Financing Program), 5.25%, 11/1/38(1) California Statewide Communities Development Auth. COP, (Sonoma County Indian Health), 6.40%, 9/1/29(1) California Statewide Communities Development Auth. Pollution Control, Rev., Series 2010 A, (Southern California Education), 4.50%, 9/1/29(1) California Statewide Communities Development Auth. Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30(1) California Statewide Communities Development Auth. Rev., (Lancer Educational Student Housing), 5.625%, 6/1/33 California Statewide Communities Development Auth. Rev., (Southern California Presbyterian Homes), 7.25%, 11/15/41(1) California Statewide Communities Development Auth. Rev., (Thomas Jefferson School of Law), 7.75%, 10/1/11, Prerefunded at 101% of Par(1)(3) California Statewide Communities Development Auth. Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31(1) California Statewide Communities Development Auth. Rev., Series 2004 D, (Sutter Health), 5.05%, 8/15/38 (AGM)(1) California Statewide Communities Development Auth. Rev., Series 2007 A, (California Baptist University), 5.50%, 11/1/38 12 Principal Amount Value California Statewide Communities Development Auth. Rev., Series 2007 A, (Front Porch Communities and Services), 5.125%, 4/1/37(1)(4) California Statewide Communities Development Auth. Rev., Series 2007 A, (Valleycare Health System), 5.125%, 7/15/31 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 90-2), 6.00%, 9/1/33 Carson Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Project Area No. 1), 7.00%, 10/1/36(1) Chula Vista Community Facilities District No. 06-1 Area A Special Tax Rev., (Eastlake Woods), 6.20%, 9/1/33 Chula Vista Industrial Development Rev., Series 2004 D, (San Diego Gas), 5.875%, 1/1/34(1) Clovis Public Financing Auth. Lease Rev., (Corporate Yard), 5.375%, 3/1/20 (Ambac)(1) Corcoran COP 8.75%, 6/1/16(4) Duarte Unified School District GO, Series 1999 B, 0.00%, 11/1/23 (AGM)(1)(2) Eastern Municipal Water District Water and Sewer COP, Series 2008 H, 5.00%, 7/1/33(1) El Dorado County Community Facilities District No. 2001-1 Special Tax Rev., (Promontory Specific), 6.30%, 9/1/31 Folsom Community Facilities District No. 7 Special Tax Rev., 5.75%, 9/1/14 Foothill-De Anza Community College District GO, 0.00%, 8/1/21 (NATL)(1)(2) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1)(2) Fullerton Community Facilities District No. 1 Special Tax Rev., (Amerige Heights), 6.20%, 9/1/32 Fullerton Unified School District Special Tax Rev., (Community Facilities District No. 2001-1), 6.375%, 9/1/31 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/30 Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/35 Hesperia Public Financing Auth. Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/32 (XLCA)(1) Hesperia Public Financing Auth. Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA)(1) Highland Community Facilities District No. 2001-1 Special Tax Rev., 6.45%, 9/1/28 Independent Cities Finance Auth. Mobile Home Park Rev., Series 2011 A, (Castle Mobile Estates), 6.75%, 8/15/46(1) Independent Cities Lease Finance Auth. Rev., Series 2004 A, (Morgan Hill - Hacienda Valley Mobile Estates), 5.90%, 11/15/34 Independent Cities Lease Finance Auth. Rev., Series 2006 B, (San Juan Mobile Estates), 5.55%, 5/15/31 13 Principal Amount Value Independent Cities Lease Finance Auth. Rev., Series 2006 B, (San Juan Mobile Estates), 5.85%, 5/15/41 Independent Cities Lease Finance Auth. Rev., Series 2007 A, (Santa Rosa Leisure Mobilehome Park), 5.70%, 11/15/47 Irvine Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.70%, 9/1/35 Jurupa Community Services District Special Tax Rev., Series 2008 A, (Community Facilities District No. 25), 8.875%, 9/1/38 Lake Elsinore Community Facilities District No. 2004-3 Special Tax Rev., Series 2005 A, (Rosetta Canyon Improvement Area No. 1), 5.25%, 9/1/35 Lake Elsinore Community Facilities District No. 2004-3 Special Tax Rev., Series 2006 A, (Rosetta Canyon Improvement Area No. 2), 5.25%, 9/1/37 Lake Elsinore Community Facilities District No. 2005-1 Special Tax Rev., Series 2006 A, 5.35%, 9/1/36 Lake Elsinore Community Facilities District No. 2005-2 Special Tax Rev., Series 2005 A, (Alverhill Ranch Improvement Area A), 5.45%, 9/1/36 Lake Elsinore Unified School District Special Tax Rev., (Community Facilities District No. 2005-1, Improvement Area A), 5.40%, 9/1/35 Lincoln Community Facilities District No. 2003-1 Special Tax Rev., (Lincoln Crossing), 6.00%, 9/1/13, Prerefunded at 102% of Par(3) Los Angeles Community College District GO, Series 2008 F1, (Election of 2003), 5.00%, 8/1/27(1) Los Angeles Community Facilities District No. 3 Special Tax Rev., (Cascades Business Park & Golf Course), 6.40%, 9/1/22 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/25(1) Milpitas Improvement Bond Act of 1915 Special Assessment Rev., Series 1996 A, (Local Improvement District No 18), 6.75%, 9/2/16 Modesto Irrigation District COP, Series 2009 A, (Capital Improvements), 6.00%, 10/1/39(1) Montebello Community Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Montebello Hills Redevelopment), 8.10%, 3/1/27(1) Moorpark Mobile Home Park Rev., Series 2011 A, (Villa Delaware Arroyo), 6.50%, 5/15/41(1) Moreno Valley Unified School District Special Tax Rev., (Community Facilities District No. 2002-1), 6.20%, 9/1/32 Murrieta Community Facilities District No. 2002-2 Special Tax Rev., Series 2004 A, (The Oaks Improvement Area), 6.00%, 9/1/34 Murrieta Improvement Bond Act of 1915 Special Tax Rev., (Community Facilities District No. 2000-1), 6.375%, 9/1/30 Oakland Unified School District Alameda County GO, Series 2009 A, (Election of 2006), 6.125%, 8/1/29(1) Oceanside Community Development Commission Tax Allocation Rev., (Downtown Redevelopment), 5.70%, 9/1/25(1) 14 Principal Amount Value Oceanside Community Facilities District No. 2001-1 Special Tax Rev., Series 2002 A, (Morrow Hills Development), 6.20%, 9/1/32 Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Oxnard School District GO, Series 2001 A, 5.75%, 8/1/30 (NATL)(1) Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health Care District COP, (Indian Health Council, Inc.), 6.25%, 10/1/29(1) Perris Public Financing Auth. Special Tax Rev., Series 2003 A, 6.25%, 9/1/33 Perris Public Financing Auth. Special Tax Rev., Series 2004 A, 6.125%, 9/1/34 Perris Public Financing Auth. Special Tax Rev., Series 2008 A, (Community Facilities District No. 2005-4), 6.60%, 9/1/38 Pleasant Valley School District/Ventura County GO, Series 2002 A, 5.85%, 8/1/31 (NATL)(1) Poway Unified School District Public Financing Auth. Rev., 7.875%, 9/15/39 Rancho Cordova Community Facilities District No. 2003-1 Special Tax Rev., (Sunridge Anatolia), 5.375%, 9/1/37 Rancho Cordova Community Facilities District No. 2004-1 Special Tax Rev., (Sunridge Park Area), 6.125%, 9/1/37 Riverside County COP, 5.75%, 11/1/31 (NATL)(1) Riverside County Improvement Bond Act of 1915 Special Assessment Rev., (District No. 168-Rivercrest), 6.70%, 9/2/26 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.25%, 10/1/30(1) Riverside Unified School District Special Tax Rev., (Community Facilities District No. 13, Improvement Area 1), 5.375%, 9/1/34 Riverside Unified School District Special Tax Rev., Series 2005 A, (Community Facilities School District No. 15, Improvement Area 2), 5.25%, 9/1/30 Rohnert Park Finance Auth. Rev., Series 2001 A, (Las Casitas de Sonoma), 6.40%, 4/15/36 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 1), 5.40%, 9/1/36 Roseville Community Facilities District No. 1 Special Tax Rev., (The Fountains), 6.125%, 9/1/38 Roseville Finance Auth. Electric System Rev., 5.00%, 2/1/37(1) Sacramento Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 6.00%, 7/1/35(1) Sacramento County COP, 5.75%, 2/1/30(1) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac)(1) Sacramento Special Tax Rev. (North Natomas Community Facilities District No.1), 6.30%, 9/1/26 San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41(1) 15 Principal Amount Value San Buenaventura City COP, (Wastewater Revenue), 5.00%, 3/1/29 (NATL)(1) San Diego Redevelopment Agency Tax Allocation Rev., Series 2009 A, (North Park Redevelopment), 7.00%, 11/1/39(1) San Francisco City and County Airports Commission Rev., Series 2008 34D, (San Francisco International Airport), 5.25%, 5/1/26(1) San Francisco City and County Airports Commission Rev., Series 2011 D, 5.00%, 5/1/31(1) San Francisco City and County Redevelopment Agency Lease Rev., (George R. Mascone), 0.00%, 7/1/13(1)(2) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 C, (Mission Bay South Redevelopment), 6.75%, 8/1/41(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 7.00%, 8/1/41(1) San Jose Airport Rev., Series 2011 A2, 5.25%, 3/1/34(1) San Marcos Public Facilities Auth. Special Tax Rev., Series 2004 A, 5.45%, 9/1/24 Santa Barbara County Water COP, 5.50%, 9/1/22 (Ambac)(1) Santa Cruz County Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Live Oak/Soquel Community Improvement), 7.00%, 9/1/36(1) Santa Margarita Water District Special Tax Rev., Series 2011 A, (Community Facilities District No. 99-1), 5.25%, 9/1/29 Santa Margarita Water District Special Tax Rev., Series 2011 B, (Community Facilities District No. 99-1), 5.875%, 9/1/38 Shasta Lake Public Finance Auth. Rev., (Electrical Enterprise), 6.25%, 4/1/13, Prerefunded at 102% of Par(1)(3) Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Southern California Public Power Auth. Rev., (Southern Transmission), 0.00%, 7/1/14 (NATL-IBC)(1)(5) Southern California Public Power Auth. Rev., (Southern Transmission), 0.00%, 7/1/15 (NATL-IBC)(1)(5) Southern California Public Power Auth. Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22(1) Stockton Community Facilities District Special Tax Rev., (Spanos Park West No. 2001-1), 6.375%, 9/1/12, Prerefunded at 102% of Par(1)(3) Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Susanville Public Financing Auth. Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45(1) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/22 (NATL/FGIC)(1)(2) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/23 (NATL/FGIC)(1)(2) 16 Principal Amount Value Tracy Community Facilities District No. 2006-1 Special Tax Rev., (NEI Phase II), 5.75%, 9/1/36 Tri-Dam Power Auth. Rev., 4.00%, 5/1/16 Tri-Dam Power Auth. Rev., 4.00%, 11/1/16 Tuolumne Wind Project Auth. Rev., Series 2009 A, 5.875%, 1/1/29(1) Turlock Health Facility COP, Series 2007 B, (Emanuel Medical Center, Inc.), 5.50%, 10/15/37(1) Turlock Public Financing Auth. Tax Allocation Rev., 7.50%, 9/1/39(1) Tustin Community Facilities District No. 06-1 Special Tax Rev., Series 2007 A, (Tustin Legacy/Columbus Villages), 6.00%, 9/1/36 Tustin Community Facilities District No. 07-1 Special Tax Rev., (Tustin Legacy/Retail Center), 6.00%, 9/1/37 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 5.75%, 9/1/30(1) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40(1) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM)(1) Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.40%, 9/1/30 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.45%, 9/1/36 Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33(1) Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) West Sacramento Community Facilities District No. 20 Special Tax Rev., 5.30%, 9/1/35 Yosemite Community College District GO, (Election of 2004), 0.00%, 8/1/16 (AGM)(1)(2) Yuba City Redevelopment Agency Tax Allocation Rev., 5.70%, 9/1/24 Yuba City Unified School District GO, 0.00%, 3/1/25 (NATL/FGIC)(1)(2) GUAM — 0.7% Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) PUERTO RICO — 2.2% Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/30(1) Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38(1) Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, VRN, 1.10%, 11/1/11(1) U.S. VIRGIN ISLANDS — 0.7% Virgin Islands Public Finance Auth. Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Auth. Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29(1) TOTAL INVESTMENT SECURITIES — 98.5%(Cost $488,953,321) OTHER ASSETS AND LIABILITIES — 1.5% TOTAL NET ASSETS — 100.0% 17 Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 29 U.S. Long Bond December 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 92 U.S. Treasury 2-Year Notes December 2011 Notes to Schedule of Investments AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation Ambac-TCRS Ambac Assurance Corporation - Transferrable Custodial Receipts COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation - Insured Bond Certificates VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $24,231,000. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,209,978, which represented 0.6% of total net assets. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 18 Statement of Assets and Liabilities AUGUST 31, 2011 Assets Investment securities, at value (cost of $488,953,321) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * B Class C Class * Maximum offering price $9.84 (net asset value divided by 0.955) See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED AUGUST 31, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 20 Statement of Changes in Net Assets YEARS ENDED AUGUST 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss — ) See Notes to Financial Statements. 21 Notes to Financial Statements AUGUST 31, 2011 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal and California income taxes. The fund pursues its objective by investing a portion of its assets in lower-rated and unrated municipal securities. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. Sale of the Institutional Class commenced on March 1, 2010. On October 21, 2011, all outstanding B Class shares were converted to A Class shares and the fund discontinued issuance of the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 22 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1925% to 0.3100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. From September 1, 2010 through July 31, 2011, the investment advisor voluntarily agreed to waive 0.020% of its management fee. The total amount of the waiver for each class for the year ended August 31, 2011 was $69,628, $1,366, $17,629, $136 and $4,673 for the Investor Class, Institutional Class, A Class, B Class and C Class, respectively. The effective annual management fee before waiver for each class for the year ended August 31, 2011 was 0.50% for the Investor Class, A Class, B Class and C Class and 0.30% for the Institutional Class. The effective annual management fee after waiver for each class for the year ended August 31, 2011 was 0.48% for the Investor Class, A Class, B Class and C Class and 0.28% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will 23 each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended August 31, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended August 31, 2011 were $184,695,959 and $231,765,455 respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended August 31, 2011 Year ended August 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions 71 Redeemed ) ) — — A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold 63 Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) March 1, 2010 (commencement of sale) through August 31, 2010 for the Institutional Class. 24 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund frequently utilized interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of August 31, 2011, is disclosed on the Statement of Assets and Liabilities as a liability of $37,156 in payable for variation margin on futures contracts. For the year ended August 31, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(1,952,320) in net realized gain (loss) on futures contract transactions and $(148,880) in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. The fund invests a portion of its assets in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity risk, and default risk. 25 9. Federal Tax Information The tax character of distributions paid during the years ended August 31, 2011 and August 31, 2010 were as follows: Distributions Paid From Exempt income Taxable ordinary income — — Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives — Other book-to-tax adjustments ) Net tax appreciation (depreciation) Accumulated capital losses ) Capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral on book-to-tax amortization policies and the realization for tax purposes of unrealized gains (losses) on futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: The capital loss deferral represents net capital losses incurred in the ten-month period ended August 31, 2011. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 26 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class $9.69 2.07% 0.49% 0.51% 5.10% 5.08% 37% $8.88 0.47(2) 14.78% 0.49% 0.51% 5.08% 5.06% 17% $9.50 (1.16)% 0.52% 0.52% 5.56% 5.56% 26% $9.90 0.81% 0.52% 0.52% 4.91% 4.91% 31% 1.22% 0.52% 0.52% 4.70% 4.70% 17% Institutional Class $9.69 0.49(2) 2.27% 0.29% 0.31% 5.30% 5.28% 37% $9,784 $9.28 0.25(2) 7.16% 0.29%(4) 0.31%(4) 5.24%(4) 5.22%(4) 17%(5) A Class $9.69 0.45(2) 1.82% 0.74% 0.76% 4.85% 4.83% 37% $8.88 0.45(2) 14.50% 0.74% 0.76% 4.83% 4.81% 17% $9.50 (1.41)% 0.77% 0.77% 5.31% 5.31% 26% $9.90 0.55% 0.77% 0.77% 4.66% 4.66% 31% 0.97% 0.77% 0.77% 4.45% 4.45% 17% 27 For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) B Class $9.69 0.38(2) 1.06% 1.49% 1.51% 4.10% 4.08% 37% $479 $8.88 0.38(2) 13.65% 1.49% 1.51% 4.08% 4.06% 17% $1,022 $9.50 (2.14)% 1.52% 1.52% 4.56% 4.56% 26% $954 $9.90 (0.20)% 1.52% 1.52% 3.91% 3.91% 31% $1,209 0.22% 1.52% 1.52% 3.70% 3.70% 17% $1,454 C Class $9.69 0.38(2) 1.06% 1.49% 1.51% 4.10% 4.08% 37% $8.88 0.38(2) 13.64% 1.49% 1.51% 4.08% 4.06% 17% $9.50 (2.14)% 1.52% 1.52% 4.56% 4.56% 26% $9.90 (0.20)% 1.52% 1.52% 3.91% 3.91% 31% 0.22% 1.52% 1.52% 3.70% 3.70% 17% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. (2) Computed using average shares outstanding throughout the period. March 1, 2010 (commencement of sale) through August 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. See Notes to Financial Statements. 28 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century California Tax-Free and Municipal Funds and Shareholders of the California High-Yield Municipal Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the California High-Yield Municipal Fund (one of the four funds in the American Century California Tax-Free and Municipal Funds, hereafter referred to as the “Fund”) at August 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri October 19, 2011 29 Management Board of Trustees The individuals listed below serve as trustees of the funds. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not “interested persons,” as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Tanya S. Beder Trustee Since 2011 Chairman, SBCC Group Inc. (investment advisory services) (2006 to present); Fellow in Practice, International Center for Finance, Yale University School of Management (1985 to present); Chief Executive Officer, Tribeca Global Management LLC (asset management firm) (2004 to 2006) 40 None Jeremy I. Bulow Trustee Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 40 None John Freidenrich Trustee Since 2005 Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) 40 None 30 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Ronald J. Gilson Trustee and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 40 None Frederick L. A. Grauer Trustee Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 40 None Peter F. Pervere Trustee Since 2007 Retired 40 Intraware, Inc. (2003 to 2009) Myron S. Scholes Trustee Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 40 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven Trustee Since 2002 Professor of Economics, Stanford University (1973 to present) 40 Cadence Design Systems; Exponent; Financial Engines; Watson Wyatt Worldwide (2002 to 2006) Interested Trustee Jonathan S. Thomas Trustee and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 31 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Trustee and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2001 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s trustees and is available without charge, upon request,by calling 1-800-345-2021. 32 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 33 Nature, Extent and Quality of Services -Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of 34 similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 35 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 36 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 37 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $25,447,507 as exempt interest dividends for the fiscal year ended August 31, 2011. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-730011110 ANNUAL REPORT AUGUST 31, 2011 California Intermediate-Term Tax-Free Bond Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Notes to Financial Statements 27 Financial Highlights 32 Report of Independent Registered Public Accounting Firm 34 Management 35 Approval of Management Agreement 38 Additional Information 43 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended August 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our municipal bond (muni) portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance, as well as the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Muni Market Performance Climbed from Six-Month Deficit As described in greater detail on the following pages, muni market performance improved significantly after our last semiannual report (for the six months ended February 28, 2011). That reporting period—when the Barclays Capital Municipal Bond Index declined 3.51%—included a turbulent two-and-a-half month span (the end of October 2010 to mid-January 2011) when a supply and demand imbalance roiled the market. Overblown default fears—fueled by highly publicized analyst projections—compounded the market turbulence and helped trigger a wave of withdrawals from muni mutual funds. Though U.S. economic and stock market performance have been disappointing this year, making tax revenues tougher to collect, muni defaults have not approached the projected rates. Increased austerity and budget-balancing measures have helped maintain financial solvency for municipal issuers. As 2011 and austerity measures unfolded, issuance of municipal debt declined dramatically and demand surged—relatively high yields compared with those of other high-quality bonds drew a surge of buyers. Munis rallied from mid-January through the end of the summer, helped by the rally of other high-quality bonds. This rewarded those who stayed the course and saw the turbulence as a buying opportunity. Economic risks remain and more volatility is possible, but our muni portfolio management team liked the summer-end values of munis compared with Treasuries as a starting point for the next period. These dedicated experts provide more market and performance details in our enclosed 12-month Market Perspective and Portfolio Commentary. They will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal bond (muni) indices advanced for the 12 months ended August 31, 2011 (see the table below). The moderately positive overall returns resulted from two distinct periods of performance characterized by shifting technical factors and dramatic changes in market sentiment. After a quiet start to the reporting period, the muni market began to decline sharply in November 2010 amid a supply and demand imbalance. The expiration of the Build America Bonds (BABs) program, in which states and municipalities issued long-term taxable securities with federally subsidized interest rates, at the end of 2010 led to expectations that long-term bond issuance would shift back to the muni market, boosting supply. At the same time, demand for munis cratered as credit concerns—sparked by persistent state budget deficits and exaggerated media predictions of widespread muni defaults—led to heavy outflows from muni mutual funds. Market conditions changed markedly in mid-January 2011, when the muni market bottomed and began a steady rebound that lasted through the end of the reporting period. The recovery began when opportunistic, non-traditional “cross-over” investors gravitated to the muni market to take advantage of relatively attractive muni yields following the market’s tumble in late 2010 and early 2011. Limited new issuance also contributed favorably to muni market performance—new muni issuance fell by 44% in the first half of 2011 compared with the same period in 2010, constrained by issuer austerity measures and the expiration of the BABs program, which accelerated into 2010 many new issues that would otherwise have come to market in 2011. Although munis have been one of the top-performing segments in the fixed-income market during the first eight months of 2011, the severe decline from November to mid-January caused munis to underperform the returns of Treasury securities and the broad taxable bond market for the full 12-month period. Intermediate-term munis fared best as short-term munis were held in check by a stable interest rate policy from the Federal Reserve, while longer-term munis suffered disproportionately from muni fund outflows. From a credit and sector perspective, higher-quality munis outperformed lower-rated credits, while general obligation bonds outpaced tax revenue bonds. U.S. Fixed-Income Total Returns For the 12 months ended August 31, 2011 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 4.06% Aggregate Bond 4.62% Municipal High Yield Bond 3.45% Treasury Bond 4.17% Municipal Bond 2.66% California Tax-Exempt Bond 2.62% Long-Term Municipal Bond 1.84% 3 Performance Total Returns as of August 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BCITX 2.27% 4.42% 4.06% 5.72% 11/9/83 Barclays Capital 7 Year Municipal Bond Index — 4.06% 6.07% 5.24% N/A(1) — Institutional Class BCTIX 2.39% — — 5.27% 3/1/10 A Class No sales charge* With sales charge* BCIAX 1.93% -2.70% — 4.80% 1.62% 3/1/10 C Class BCIYX 1.27% — — 4.09% 3/1/10 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Benchmark data first available 1/1/90. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made August 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.48% 0.28% 0.73% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary California Intermediate-Term Tax-Free Bond returned 2.27%* for the fiscal year ended August 31, 2011. By comparison, the Barclays Capital 7 Year Municipal Bond Index returned 4.06%, while the average return of the California Intermediate Municipal Debt Funds tracked by Lipper Inc. was 1.76%.** (See page 4 and footnotes below for additional performance comparisons.) The fund’s absolute return for the reporting period reflected the generally positive performance of broad municipal bond (muni) indices (see page 3). The fund’s performance outpaced the average return of its Lipper peer group, thanks largely to favorable sector positioning, but it trailed the Barclays Capital 7 Year Municipal Bond Index. According to Barclays Capital, this maturity segment produced the best returns in the muni market for the 12-month period. The portfolio’s weighted average maturity as of August 31, 2011, was 9.7 years, and longer-maturity munis lagged intermediate-term munis (as shown in the table on page 3). Credit Environment After several years of widening budget deficits and deteriorating credit, the state of California showed signs of stabilization over the 12-month period. In the first quarter of 2011, the state successfully trimmed about half of its budget deficit through a combination of spending cuts and fund transfers, and a budget agreement for the 2012 fiscal year (which began July 1) was approved on schedule for the first time since 2006. Although the approved budget relies on some speculative revenue sources, it also incorporates some meaningful fiscal austerity measures. In addition, the state’s cash flow situation has improved significantly, as evidenced by the limited issuance of seasonal cash-flow debt in 2011. Nonetheless, many challenges remain for California going forward. The negative impact of a slowing economy and declining stock market on tax revenues (the wealthiest 1% of Californians are responsible for nearly half of the state’s tax revenues), the end of federal stimulus funding, the possibility of cuts in Medicaid, and long-term pension funding issues are all headwinds for the state’s fiscal situation. In addition, local governments have struggled to close their budget gaps as the state has pushed more financial responsibilities down to the local level. While we expect defaults to be rare, we could see widespread credit downgrades among local issuers in California. Portfolio Positioning The fund had a greater emphasis on higher-quality securities than its peer group, reflecting our policy of taking measured credit risk. This approach paid off during the reporting period as higher-rated securities outperformed, especially * All fund returns referenced in this commentary are for Investor Class shares. **The average returns for Lipper California Intermediate Municipal Debt Funds category were 3.93% and 3.70% for the five- and ten-year periods ended August 31, 2011, respectively. Data provided by Lipper Inc. — A Reuters Company. © 2011 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper fund performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. 6 in early 2011 as non-traditional cross-over investors—drawn to the muni market by attractive yields—flocked to bonds providing a combination of high credit quality and ample liquidity. For much of the period, we limited the fund’s exposure to state general obligation (GO) and local tax revenue bonds in California, given their budgetary challenges and the market’s response to them. Among the fund’s GO holdings, however, we emphasized state GOs over local, and this positioning added value as a combination of cross-over demand and lack of supply (the state of California did not issue any bonds during the first eight months of 2011) boosted state GOs. From a sector perspective, we focused on less economically sensitive sectors of the California muni market, including hospitals, electric utilities, and essential services such as water and sewer. Each of these sectors outperformed for the 12-month period, providing a boost to fund performance. Another positive sector decision was an underweight position in tobacco bonds, which are backed by a settlement agreement between 46 states (including California) and the major tobacco companies. Many of California’s tobacco bonds are lower-rated securities, which generally underperformed during the period, so the fund’s limited exposure contributed favorably to relative results. On the downside, the fund’s maturity structure detracted from performance. Intermediate-term bonds were the best performers in the California muni market, and although the fund held a substantial position in this maturity segment, it also had meaningful exposure to longer-term munis, which lagged for the 12 months. As of the end of the reporting period, nearly 40% of the portfolio was invested in long-term bonds (those maturing in 10 years or more). Since late 2009, the fund has been positioned for a flatter Treasury yield curve (a narrower gap between short- and long-term Treasury yields). This positioning weighed on performance in late 2010 as the Treasury yield curve grew steeper, but it enhanced fund performance in 2011 as the Treasury curve flattened considerably. By the end of the reporting period, we had less conviction in the possibility of further upside, so we eliminated the position from the portfolio in August. Outlook We expect the muni market to remain vulnerable to “headline risk”—that is, the potential for an adverse news headline to have a significant effect on muni market performance. In particular, news that could rattle the muni market includes the potential impact of an economic slowdown on state and local budgets, as well as discussion at the federal level of reducing or eliminating the tax exemption for muni interest. Although we don’t foresee any change in munis’ tax-exempt status, the fact that it has been included in the discussion at all is noteworthy. That said, the recent Treasury rally has caused the spreads between muni and Treasury yields to widen out, creating what we believe are attractive valuations in the muni market. Over time, we expect the gap to narrow back toward historical averages, leading to the outperformance of munis. 7 Fund Characteristics AUGUST 31, 2011 Portfolio at a Glance Weighted Average Maturity 9.7 years Average Duration (Modified) 5.0 years 30-Day SEC Yields Investor Class 2.38% Institutional Class 2.58% A Class 2.04% C Class 1.39% Investor Class 30-Day Tax-Equivalent Yields* 31.98% Tax Bracket 3.50% 34.70% Tax Bracket 3.64% 39.23% Tax Bracket 3.92% 41.05% Tax Bracket 4.04% *The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments General Obligation (GO) 19% Electric Revenue 19% Hospital Revenue 10% Water/Sewer/Gas Revenue 9% Prerefunded 7% Types of Investments in Portfolio % of net assets Municipal Securities 98.5% Other Assets and Liabilities 1.5% 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from March 1, 2011 to August 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 3/1/11 Ending Account Value 8/31/11 Expenses Paid During Period(1) 3/1/11 – 8/31/11 Annualized Expense Ratio(1) Actual Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% Hypothetical Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments AUGUST 31, 2011 Principal Amount Value Municipal Securities — 98.5% CALIFORNIA — 94.8% ABAG Finance Auth. for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.16%, 9/1/11 (LOC: LaSalle Bank N.A. and Bank of America N.A.) ABAG Finance Auth. for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30(1) ABAG Finance Auth. for Nonprofit Corps. Multifamily Housing Rev., Series 2002 A, (The Arbors Apartments), VRDN, 0.22%, 9/7/11 (FNMA) (LIQ FAC: FNMA)(1) Anaheim Public Financing Auth. Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2007 F, 5.00%, 4/1/22(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27(1) California Department of Water Resources Power Supply Rev. Series 2005 F5, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev. Series 2005 G4, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev. Series 2008 H, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev. Series 2009 AF, (Central Valley), 5.00%, 12/1/22(1) California Department of Water Resources Power Supply Rev. Series 2009 AF, (Central Valley), 5.00%, 12/1/24(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/17(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/19(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev. Series 2010 M, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev. Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Rev. (Central Valley), 5.50%, 12/1/17(1) California Department of Water Resources Rev. Series 2008 W, 5.50%, 12/1/11, Prerefunded at 100% of Par(1)(2) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/13(1) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/13 (NATL)(1) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL/FGIC)(1) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14, Prerefunded at 100% of Par(1)(2) 11 Principal Amount Value California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14(1) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18(1) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/22(1) California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14(1) California Educational Facilities Auth. Rev., (Golden Gate University), 5.50%, 10/1/18(1) California Educational Facilities Auth. Rev., (San Francisco University), 5.00%, 10/1/16 California Educational Facilities Auth. Rev., (San Francisco University), 5.00%, 10/1/21 California Educational Facilities Auth. Rev., (Santa Clara University), 5.00%, 4/1/18 California Educational Facilities Auth. Rev., (Santa Clara University), 5.00%, 4/1/19 California Educational Facilities Auth. Rev., (Santa Clara University), 5.25%, 4/1/23 California Educational Facilities Auth. Rev., (University of the Pacific), 5.00%, 11/1/36 California Educational Facilities Auth. Rev., Series 2004 C, (Lutheran University), 5.00%, 10/1/24(1) California Educational Facilities Auth. Rev., Series 2008 T4, (Stanford University), 5.00%, 3/15/14(1) California Educational Facilities Auth. Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24(1) California Educational Facilities Auth. Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39(1) California Educational Facilities Auth. Rev., Series 2010 A, (Loyola Marymount University), 5.00%, 10/1/30 California Educational Facilities Auth. Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.98%, 9/1/11 California GO, 5.00%, 2/1/14, Prerefunded at 100% of Par(1)(2) California GO, 5.125%, 2/1/14, Prerefunded at 100% of Par(1)(2) California GO, 5.00%, 10/1/16(1) California GO, 5.00%, 11/1/16 (Ambac)(1) California GO, 5.50%, 4/1/18(1) California GO, 5.00%, 8/1/18(1) California GO, 5.25%, 2/1/20(1) California GO, 5.00%, 3/1/20(1) California GO, 5.00%, 8/1/20(1) California GO, 5.25%, 10/1/20(1) California GO, 5.00%, 3/1/22(1) California GO, 5.50%, 4/1/23(1) California GO, 5.50%, 4/1/24 California GO, 5.00%, 8/1/24(1) California GO, 5.75%, 4/1/28(1) California GO, 5.75%, 4/1/31(1) California GO, 6.50%, 4/1/33(1) California GO, 6.00%, 4/1/38(1) California GO, 5.50%, 3/1/40(1) 12 Principal Amount Value California Health Facilities Financing Auth. Rev., (NCROC Paradise Valley Estates), 5.70%, 12/1/24 (Ambac/California Mortgage Insurance)(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Scripps Health), 5.00%, 10/1/17(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/17(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Sutter Health), 5.25%, 8/15/22(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Sutter Health), 5.00%, 8/15/38(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 5.00%, 10/1/14(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.25%, 10/1/24(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38(1) California Health Facilities Financing Auth. Rev., Series 2008 H, (Catholic Healthcare West), 5.125%, 7/1/22(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 5.00%, 7/1/18(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 5.40%, 7/1/21(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.25%, 11/1/29(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (St. Joseph Health System), 5.50%, 7/1/29(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39(1) California Health Facilities Financing Auth. Rev., Series 2010 A, (Stanford Hospital), 5.00%, 11/15/25(1) California Health Facilities Financing Auth. Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42(1) California Infrastructure & Economic Development Bank Rev., Series 2000 A, (Scripps Research Institute), 5.625%, 7/1/20(1) California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridges Seismic Retrofit 1st Lien), 5.125%, 7/1/26, Prerefunded at 100% of Par (Ambac)(1)(2) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (California Independent System Operator Corp.), 5.00%, 2/1/13(1) California Infrastructure & Economic Development Bank Rev., Series 2010 A, (University of California, San Francisco Neuroscience Building), 5.00%, 5/15/22(1) California Mobilehome Park Financing Auth. Rev., Series 2006 A, (Union City Tropics), 3.80%, 12/15/11(1) California Municipal Finance Auth. Rev., (Biola University), 5.00%, 10/1/18 California Municipal Finance Auth. Rev., (Community Hospitals Central), 5.00%, 2/1/17(1) 13 Principal Amount Value California Municipal Finance Auth. Rev., (Loma Linda University), 5.00%, 4/1/23(1) California Municipal Finance Auth. Rev., (Loma Linda University), 5.00%, 4/1/28(1) California Municipal Finance Auth. Rev., Series 2010 A, (Eisenhower Medical Center), 5.00%, 7/1/19 California Municipal Finance Auth. Rev., Series 2010 A, (Eisenhower Medical Center), 5.25%, 7/1/21 California Municipal Finance Auth. Rev., Series 2010 A, (University of Louisiana Verne), 5.00%, 6/1/17 California Public Works Board Lease Rev., Series 2005 A, (Department of General Services – Butterfield), 5.00%, 6/1/15(1) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.00%, 11/1/13 (NATL/FGIC)(1) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.25%, 11/1/19 (NATL/FGIC)(1) California Public Works Board Lease Rev., Series 2009 A, (Department of General Services – Building 8 & 9), 6.25%, 4/1/34(1) California Public Works Board Lease Rev., Series 2009 B, (Department of Education – Riverside Campus), 6.00%, 4/1/27(1) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.00%, 10/1/16(1) California Public Works Board Lease Rev., Series 2009 I1, (Various Capital Projects), 5.00%, 11/1/13(1) California State University Fresno Association, Inc. Rev., (Auxiliary Organization Event Center), 5.00%, 7/1/12(1)(2) California State University Fresno Association, Inc. Rev., (Auxiliary Organization Event Center), 6.00%, 7/1/12, Prerefunded at 101% of Par(1)(2) California State University System Rev., Series 2002 A, 5.375%, 11/1/18 (Ambac)(1) California Statewide Communities Development Auth. Rev., (Cottage Health Obligation Group), 5.00%, 11/1/16(1) California Statewide Communities Development Auth. Rev., (Cottage Health Obligation Group), 5.00%, 11/1/17(1) California Statewide Communities Development Auth. Rev., (Cottage Health Obligation Group), 5.00%, 11/1/18(1) California Statewide Communities Development Auth. Rev., (John Muir Health), 5.00%, 7/1/20(1) California Statewide Communities Development Auth. Rev., (Proposition 1A Receivables), 5.00%, 6/15/13(1) California Statewide Communities Development Auth. Rev., (St. Joseph Remarketing 3/27/08), 5.125%, 7/1/24 (NATL)(1) California Statewide Communities Development Auth. Rev., Series 2002 B, (Pooled Financing Program), 5.20%, 10/1/18 (FSA)(1) California Statewide Communities Development Auth. Rev., Series 2004 D, (Sutter Health), 5.05%, 8/15/38 (AGM)(1) California Statewide Communities Development Auth. Rev., Series 2005 A, (Daughters of Charity Health), 5.25%, 7/1/24(1) 14 Principal Amount Value California Statewide Communities Development Auth. Rev., Series 2007 A, (California Baptist University), 5.30%, 11/1/18 California Statewide Communities Development Auth. Rev., Series 2007 A, (California Baptist University), 5.40%, 11/1/27 California Statewide Communities Development Auth. Rev., Series 2007 A, (Front Porch Communities and Services), 5.125%, 4/1/37(1)(3) California Statewide Communities Development Auth. Rev., Series 2007 A, (Henry Mayo Newhall Memorial Hospital), 5.00%, 10/1/20 (California Mortgage Insurance)(1) California Statewide Communities Development Auth. Rev., Series 2007 A, (Valleycare Health System), 4.80%, 7/15/17 California Statewide Communities Development Auth. Rev., Series 2007 A, (Valleycare Health System), 5.00%, 7/15/22 California Statewide Communities Development Auth. Rev., Series 2007 B, (Adventist Health System), 5.00%, 3/1/37 (AGM)(1) California Statewide Communities Development Auth. Rev., Series 2008 D, (Catholic Healthcare West), 5.50%, 7/1/31(1) California Statewide Communities Development Auth. Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13(1) Calleguas-Las Virgenes Public Financing Auth. Rev., Series 2007 A, (Municipal Water District), 5.00%, 7/1/20 (NATL/FGIC)(1) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 87-1), 5.00%, 9/1/18 (Ambac)(1) Carson Redevelopment Agency Tax Allocation Rev., (Redevelopment Project Area No. 1), 5.50%, 10/1/11 (NATL)(1) Coast Community College District GO, Series 2006 B, (Election of 2002), 5.00%, 8/1/17 (AGM)(1) Eastern Municipal Water District Water & Sewer COP, Series 2008 H, 5.00%, 7/1/24(1) Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 El Segundo Unified School District GO, 5.375%, 9/1/12, Prerefunded at 100% of Par (FGIC)(1)(2) El Segundo Unified School District GO, 5.375%, 9/1/12, Prerefunded at 100% of Par (FGIC)(1)(2) Folsom Cordova Unified School District No. 2 Facilities Improvement GO, Series 2002 A, 5.375%, 10/1/15 (NATL)(1) Folsom Cordova Unified School District No. 2 Facilities Improvement GO, Series 2002 A, 5.375%, 10/1/16 (NATL)(1) Folsom Public Financing Auth. Lease Rev., (City Hall & Community Center), 5.25%, 10/1/14 (AGM)(1) Folsom Public Financing Auth. Lease Rev., (City Hall & Community Center), 5.25%, 10/1/15 (AGM)(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1)(4) 15 Principal Amount Value Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/26(1)(4) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1)(4) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Series 1995 A, (Senior Lien), 0.00%, 1/1/26(2)(4) Franklin-McKinley School District GO, Series 2005 A, (Election of 2004), 5.00%, 8/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2003 A1, 6.75%, 6/1/13, Prerefunded at 100% of Par(1)(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/13 (Ambac)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.00%, 6/1/33(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Hercules Redevelopment Agency Tax Allocation Rev., Series 2007 A, 5.00%, 8/1/13 (Ambac)(1) Hillsborough School District GO, (Bond Anticipation Notes), 0.00%, 9/1/11, Prerefunded at 93.11% of Par(2)(5) Huntington Beach Union High School District GO, (Election of 2004), 0.00%, 8/1/30 (AGM-CR/NATL)(4) Inglewood Redevelopment Agency Tax Allocation Rev., Series 2007 A1, (Subordinate Lien), 5.00%, 5/1/23 (Ambac)(1) Irvine Unified School District Financing Auth. Special Tax Rev., Series 2006 A, (Group II), 4.50%, 9/1/13 Irvine Unified School District Financing Auth. Special Tax Rev., Series 2006 A, (Group II), 4.75%, 9/1/16 Irvine Unified School District Financing Auth. Special Tax Rev., Series 2006 A, (Group II), 5.00%, 9/1/20 JP Morgan Chase PUTTERs/DRIVERs Trust Series 2011-3934, VRDN, 0.14%, 9/1/11 (LIQ FAC: JPMorgan Chase Bank N.A.)(3) Lancaster Financing Auth. Tax Allocation Rev., (Projects No. 5 & 6), 4.30%, 2/1/13(1) Long Beach Bond Finance Auth. Lease Rev., (Plaza Parking Facility), 5.25%, 11/1/16(1) Los Altos Elementary School District GO, 5.00%, 8/1/19 (Ambac)(1) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL/FGIC)(1) Los Angeles Community Redevelopment Agency Parking System Rev., (Cinerama Dome Public Parking), 5.30%, 7/1/13 (ACA) (LOC: Wells Fargo Bank N.A.)(1) Los Angeles County Community Development Commission COP, (Willowbrook Project), VRDN, 0.25%, 9/7/11 (LOC: Wells Fargo Bank N.A.)(1) Los Angeles County Metropolitan Transportation Auth. Sales Tax Rev., Series 2001 B, (Proposal A), 5.25%, 7/1/13 (AGM)(1) Los Angeles County Metropolitan Transportation Auth. Sales Tax Rev., Series 2001 B, (Proposal A), 5.25%, 7/1/16 (AGM)(1) Los Angeles County Metropolitan Transportation Auth. Sales Tax Rev., Series 2008 B, (Proposal A), 5.00%, 7/1/31(1) 16 Principal Amount Value Los Angeles County Metropolitan Transportation Auth. Sales Tax Rev., Series 2010 A, (General Union Station), 5.00%, 7/1/20(1) Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.00%, 5/15/18(1) Los Angeles Department of Airports Rev., Series 2010 D, (Los Angeles International Airport), 5.00%, 5/15/40(1) Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38(1) Los Angeles Department of Water & Power Rev., Series 2008 A2, (Power System), 5.25%, 7/1/32(1) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/13(1) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/14(1) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/16(1) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/18(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20(1) Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24(1) Los Angeles Unified School District GO, 5.50%, 7/1/12 (NATL)(1) Los Angeles Unified School District GO, Series 2003 F, (Election of 1997), 5.00%, 7/1/16 (AGM)(1) Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC)(1) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM)(1) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29(1) Los Angeles Wastewater System Rev., Series 2009 A, 5.75%, 6/1/34(1) Lynwood Public Financing Auth. Lease Rev., Series 2003 A, (Public Capital Improvement), 4.125%, 9/1/12 (Ambac)(1) M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/12 (NATL)(1) M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/13 (NATL)(1) M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/14 (NATL)(1) Manhattan Beach Unified School District GO, Series 2009 A, (Election of 2008), 0.00%, 9/1/28(1)(4) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.33%, 9/1/11(1) Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.33%, 9/1/11(1) Mount San Antonio Community College District GO, Series 2005 A, (Election of 2001), 0.00%, 8/1/16 (NATL)(1)(4) Mountain View COP, (Capital Projects), 5.25%, 8/1/18(1) Murrieta Valley Unified School District Public Financing Auth. Special Tax Rev., Series 2006 A, 4.00%, 9/1/13 (AGC)(1) Murrieta Valley Unified School District Public Financing Auth. Special Tax Rev., Series 2006 A, 4.00%, 9/1/14 (AGC)(1) 17 Principal Amount Value Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40(1) Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14(1) Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/19(1) Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/20(1) Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/21(1) Northern California Power Agency Rev., Series 2010 A, 5.25%, 8/1/22(1) Oakland Unified School District Alameda County GO, (Election of 2000), 5.00%, 8/1/15 (NATL)(1) Oceanside COP, Series 2003 A, 5.00%, 4/1/12 (Ambac)(1) Oceanside Unified School District GO, Series 2010 B, (Election of 2008), 0.00%, 8/1/37 (AGM)(1)(4) Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Orange County Community Facilities District Special Tax Rev., Series 2005 A, (No. 04-1-Ladera Ranch), 3.90%, 8/15/12 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.30%, 9/2/14 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.45%, 9/2/15 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.55%, 9/2/16 Orange County Public Financing Auth. Lease Rev., (Juvenile Justice Center Facility), 5.375%, 6/1/17 (Ambac)(1) Orange County Sanitation District COP, Series 2007 B, 5.00%, 2/1/26 (AGM)(1) Palomar Pomerado Health Care District COP, 5.25%, 11/1/21 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1)(4) Port Oakland Rev., Series 2007 C, 5.00%, 11/1/16 (NATL)(1) Porterville Public Financing Auth. Sewer Rev., 5.625%, 10/1/36(1) Poway Unified School District Rev. (School Facilities Improvement) 0.00%, 8/1/41(1)(4) Poway Unified School District Public Financing Auth. Special Tax Rev., 5.00%, 9/15/19 (Ambac)(1) Poway Unified School District Public Financing Auth. Special Tax Rev., 5.00%, 9/15/20 (Ambac)(1) Rancho Mirage Joint Powers Financing Auth. Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/15(1) Rancho Mirage Joint Powers Financing Auth. Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/21(1) Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.125%, 9/1/22 18 Principal Amount Value Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.25%, 9/1/23 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.375%, 9/1/24 Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/14 (Ambac)(1) Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/15 (Ambac)(1) Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40(1) Roseville Finance Auth. Electric System Rev., 5.00%, 2/1/37(1) Sacramento City Financing Auth. Lease Rev., Series 1993 A, 5.40%, 11/1/20 (Ambac)(1) Sacramento City Financing Auth. Rev., 5.00%, 12/1/16 (NATL/FGIC)(1) Sacramento City Financing Auth. Rev., Series 2002 A, (City Hall), 5.25%, 12/1/12, Prerefunded at 100% of Par (FSA)(1)(2) Sacramento County Airport System Rev., 5.00%, 7/1/20(1) Sacramento County Airport System Rev., 5.00%, 7/1/23(1) Sacramento County Airport System Rev., 5.00%, 7/1/24(1) Sacramento County Sanitation Districts Financing Auth. Rev., Series 2007 A, 5.25%, 12/1/21 (NATL/FGIC)(1) Sacramento County Sanitation Districts Financing Auth. Rev., Series 2007 B, VRN, 0.70%, 9/1/11 (NATL/FGIC)(1) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.70%, 7/1/17 (Ambac)(1) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.25%, 8/1/18(1) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.50%, 8/1/19(1) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33(1) San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1)(4) San Bernardino County Redevelopment Agency Tax Allocation Rev., Series 2005 A, (San Sevaine Redevelopment), 5.00%, 9/1/15 (Radian)(1) San Buenaventura Community Memorial Health System Rev., 8.00%, 12/1/26(1) San Diego County Regional Airport Auth. Rev., Series 2010 A, 5.00%, 7/1/19(1) San Diego County Regional Airport Auth. Rev., Series 2010 A, 5.00%, 7/1/34(1) San Diego County Regional Airport Auth. Rev., Series 2010 A, 5.00%, 7/1/40(1) San Diego County Water Auth. Rev., Series 2011 S1, (Subordinate Lien) 5.00%, 7/1/16(1) San Diego Public Facilities Financing Auth. Rev., Series 2009 A, 5.00%, 8/1/21(1) San Diego Public Facilities Financing Auth. Rev., Series 2009 B, 5.00%, 5/15/22(1) San Diego Public Facilities Financing Auth. Tax Allocation Rev., Series 2007 B, (Southcrest and Central Imperial Redevelopment), 5.125%, 10/1/22 (Radian)(1) 19 Principal Amount Value San Diego Public Facilities Financing Sewer Auth. Rev., Series 2010 A, 5.25%, 5/15/24(1) San Diego Redevelopment Agency Tax Allocation Rev., (Horton Plaza), 5.70%, 11/1/17(1) San Diego Redevelopment Agency Tax Allocation Rev., (Horton Plaza), 5.80%, 11/1/21(1) San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/17 (AGC)(1) San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/18 (AGC)(1) San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), VRDN, 2.25%, 12/4/12(1) San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23(1) San Francisco City and County Airports Commission Rev., Series 2010 C, (San Francisco International Airport) (Governmental Purpose), 5.00%, 5/1/19(1) San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24(1) San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29(1) San Francisco City and County COP, Series 2010 A, 5.00%, 10/1/19(1) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 10/1/21(1) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 11/1/27(1) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 11/1/28(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/15(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/16(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/17(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.50%, 8/1/18(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/19(1) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/20(1) San Mateo County Transportation District Sales Tax Rev., Series 1993 A, 5.25%, 6/1/18 (NATL)(1) San Mateo Union High School District GO, Series 2011 A, (Election of 2006), 0.00%, 9/1/46(1)(4) 20 Principal Amount Value San Ramon Valley Unified School District GO, (Election of 2002), 5.00%, 8/1/21 (NATL)(1) Santa Ana Community Redevelopment Agency Tax Allocation Rev., Series 2003 B, (South Main Street Redevelopment), 5.00%, 9/1/13 (NATL/FGIC)(1) Santa Barbara County COP, 5.375%, 10/1/17 (Ambac)(1) Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30(1) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 B, 5.00%, 4/1/18(1) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 B, 5.00%, 4/1/20(1) Santa Fe Springs Community Development Commission Tax Allocation Rev., 5.375%, 9/1/16 (NATL)(1) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42(1) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42(1) Santa Monica-Malibu Unified School District GO, 5.25%, 8/1/13(1) Santa Paula Utility Auth. Water Rev., 5.25%, 2/1/40(1) Santa Rosa Wastewater Rev., Series 2004 A, VRDN, 0.54%, 9/1/11 (LOC: Landesbank Baden-Wurttemberg)(1) Scotts Valley Redevelopment Agency Tax Allocation Rev., 5.00%, 8/1/29 (Ambac)(1) Shasta Lake Public Finance Auth. Rev., 4.50%, 4/1/15(1) Shasta Lake Public Finance Auth. Rev., 5.00%, 4/1/19(1) Shasta Lake Public Finance Auth. Rev., 5.00%, 4/1/22(1) Solano County COP, 5.00%, 11/1/13 (NATL)(1) South Orange County Public Financing Auth. Special Tax Rev., Series 2003 A, (Senior Lien), 5.00%, 9/1/12 (NATL)(1) South Placer Wastewater Auth. Rev., Series 2011 D, VRDN, 1.04%, 9/1/11(1) South Tahoe Joint Powers Financing Auth. Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/15 (Ambac)(1) South Tahoe Joint Powers Financing Auth. Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/17 (Ambac)(1) South Tahoe Joint Powers Financing Auth. Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/19 (Ambac)(1) Southern California Public Power Auth. Rev., Series 2002 A, (Southern Transmission), 5.25%, 7/1/17 (AGM)(1) Southern California Public Power Auth. Rev., Series 2002 A, (Southern Transmission), 5.25%, 7/1/18 (AGM)(1) Southern California Public Power Auth. Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22(1) Southern California Public Power Auth. Rev., Series 2008 B, (Southern Transmission), 6.00%, 7/1/27(1) Tri-Dam Power Auth. Rev., 4.00%, 11/1/14 Tri-Dam Power Auth. Rev., 4.00%, 5/1/15 Tri-Dam Power Auth. Rev., 4.00%, 11/1/15 Tuolumne Wind Project Auth. Rev., Series 2009 A, 5.625%, 1/1/29(1) Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.00%, 10/15/14(1) 21 Principal Amount Value Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/15(1) Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/16(1) Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/17(1) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM)(1) University of California Regents Medical Center Pooled Rev., Series 2008 D, 5.00%, 5/15/27(1) University of California Rev., Series 2005 B, 5.00%, 5/15/33 (AGM)(1) University of California Rev., Series 2009 Q, 5.25%, 5/15/23(1) University of California Rev., Series 2010 S, 5.00%, 5/15/20(1) University of California Rev., Series 2010 S, 5.00%, 5/15/40(1) Val Verde Unified School District COP, 5.00%, 1/1/14 (FGIC)(1) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(1)(2) Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33(1) Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) West Sacramento Financing Auth. Special Tax Rev., Series 2006 A, 5.00%, 9/1/18 (XLCA)(1) West Sacramento Financing Auth. Special Tax Rev., Series 2006 A, 5.00%, 9/1/19 (XLCA)(1) West Sacramento Financing Auth. Special Tax Rev., Series 2006 A, 5.00%, 9/1/20 (XLCA)(1) GUAM — 0.1% Territory of Guam GO, Series 2009 A, 6.00%, 11/15/19(1) PUERTO RICO — 3.3% Puerto Rico Electric Power Auth. Rev., Series 2002 II, 5.375%, 7/1/12, Prerefunded at 101% of Par (NATL)(1)(2) Puerto Rico Electric Power Auth. Rev., Series 2002 KK, 5.25%, 7/1/13 (AGM)(1) Puerto Rico Electric Power Auth. Rev., Series 2002 KK, 5.50%, 7/1/14 (AGM)(1) Puerto Rico Electric Power Auth. Rev., Series 2010 ZZ, 5.25%, 7/1/22(1) Puerto Rico GO, Series 2001 A, (Public Improvement), 5.50%, 7/1/17 (XLCA)(1) Puerto Rico GO, Series 2011 C, (Public Improvement), 5.75%, 7/1/36(1) Puerto Rico Government Development Bank Rev., 4.75%, 12/1/15 (NATL)(1) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14(1) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/15(1) 22 Principal Amount Value U.S. VIRGIN ISLANDS — 0.3% Virgin Islands Public Finance Auth. Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.00%, 10/1/14(1) Virgin Islands Public Finance Auth. Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/15(1) Virgin Islands Public Finance Auth. Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/16(1) Virgin Islands Public Finance Auth. Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/20(1) TOTAL INVESTMENTSECURITIES — 98.5% (Cost $815,226,219) OTHER ASSETS AND LIABILITIES — 1.5% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes December 2011 Notes to Schedule of Investments ABAG Association of Bay Area Governments ACA American Capital Access AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation — Custodian Receipts Ambac Ambac Assurance Corporation COP Certificates of Participation DRIVERs Derivative Inverse Tax-Exempt Receipts FGIC Financial Guaranty Insurance Company FNMA Federal National Mortgage Association FSA Financial Security Assurance, Inc. GO General Obligation LIQ FAC Liquidity Facilities LOC Letter of Credit M-S-R Modesto, Stockton, Redding NATL National Public Finance Guarantee Corporation NCROC Northern California Retired Offices Community PUTTERs Puttable Tax-Exempt Receipts Radian Radian Asset Assurance, Inc. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $27,342,000. Escrowed to maturity in U.S. government securities or state and local government securities. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $4,640,190, which represented 0.5% of total net assets. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 23 Statement of Assets and Liabilities AUGUST 31, 2011 Assets Investment securities, at value (cost of $815,226,219) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $37,381,367 3,276,152 A Class $15,077,314 1,321,285 $11.41* C Class 364,117 *Maximum offering price $11.95 (net asset value divided by 0.955) See Notes to Financial Statements. 24 Statement of Operations YEAR ENDED AUGUST 31, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 25 Statement of Changes in Net Assets YEARS ENDED AUGUST 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 26 Notes to Financial Statements AUGUST 31, 2011 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Intermediate-Term Tax-Free Bond Fund (formerly California Tax-Free Bond Fund) (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing primarily in investment-grade municipal obligations. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. Sale of the Institutional Class, A Class and C Class commenced on March 1, 2010. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 27 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended August 31, 2011 was 0.47% for the Investor Class, A Class and C Class and 0.27% for the Institutional Class. 28 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended August 31, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended August 31, 2011 were $437,400,704 and $396,413,426 respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended August 31, 2011 Year ended August 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through August 31, 2010 for the Institutional Class, A Class and C Class. 29 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund frequently utilized interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. There were no assets or liabilities as of August 31, 2011, disclosed on the Statement of Assets and Liabilities for interest rate risk derivative instruments. For the year ended August 31, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(2,215,863) in net realized gain (loss) on futures contract transactions and $(441,641) in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 30 9. Federal Tax Information The tax character of distributions paid during the years ended August 31, 2011 and August 31, 2010 were as follows: Distributions Paid From Exempt income Taxable ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives — Other book-to-tax adjustments ) Net tax appreciation (depreciation) Undistributed tax-exempt income Accumulated capital losses ) Capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on book-to-tax amortization policies and the realization for tax purposes of unrealized gains (losses) on futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(905,757) expired unused during the period. The remaining capital loss carryovers expire as follows: The capital loss deferral represents net capital losses incurred in the ten-month period ended August 31, 2011. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 31 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 0.40(3) 2.27% 0.48% 3.57% 49% 0.41(3) 9.26% 0.48% 3.70% 11% 4.32% 0.49% 4.07% 36% 4.42% 0.49% 3.96% 41% 1.98% 0.49% 4.06% 41% Institutional Class 0.42(3) 2.39% 0.28% 3.77% 49% 0.22(3) 5.50% 0.28%(4) 3.76%(4) 11%(5) A Class 0.37(3) 1.93% 0.73% 3.32% 49% 0.19(3) 5.27% 0.73%(4) 3.37%(4) 11%(5) C Class 0.29(3) 1.27% 1.48% 2.57% 49% 0.15(3) 4.87% 1.48%(4) 2.65%(4) 11%(5) 32 Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. March 1, 2010 (commencement of sale) through August 31, 2010. Computed using average shares outstanding throughout the period. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. See Notes to Financial Statements. 33 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century California Tax-Free and Municipal Funds and Shareholders of the California Intermediate-Term Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the California Intermediate-Term Tax-Free Bond Fund (one of the four funds in the American Century California Tax-Free and Municipal Funds, hereafter referred to as the “Fund”) at August 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri October 19, 2011 34 Management Board of Trustees The individuals listed below serve as trustees of the funds. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not “interested persons,” as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Tanya S. Beder (1955) Trustee Since 2011 Chairman, SBCC Group Inc. (investment advisory services)(2006 to present); Fellow in Practice, International Center for Finance, Yale University School of Management (1985 to present); Chief Executive Officer, Tribeca Global Management LLC (asset management firm) (2004 to 2006) 40 None Jeremy I. Bulow (1954) Trustee Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 40 None John Freidenrich (1937) Trustee Since 2005 Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) 40 None 35 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Ronald J. Gilson (1946) Trustee and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 40 None Frederick L. A. Grauer Trustee Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 40 None Peter F. Pervere (1947) Trustee Since 2007 Retired 40 Intraware, Inc. (2003 to 2009) Myron S. Scholes (1941) Trustee Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 40 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven (1947) Trustee Since 2002 Professor of Economics, Stanford University (1973 to present) 40 Cadence Design Systems; Exponent; Financial Engines; Watson Wyatt Worldwide (2002 to 2006) Interested Trustee Jonathan S. Thomas Trustee and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 36 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Trustee and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington (1957) General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach (1966) Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller (1963) Vice President since 2001 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Also serves as Vice President, ACIM and ACS Ward D. Stauffer (1960) Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s trustees and is available without charge, upon request, by calling 1-800-345-2021. 37 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 38 Nature, Extent and Quality of Services ­— Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval 39 process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 40 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 41 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 42 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $28,672,429 as exempt interest dividends for the fiscal year ended August 31, 2011. 43 Notes 44 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-730061110 ANNUAL REPORT AUGUST 31, 2011 California Long-Term Tax-Free Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Notes to Financial Statements 22 Financial Highlights 27 Report of Independent Registered Public Accounting Firm 29 Management 30 Approval of Management Agreement 33 Additional Information 38 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended August 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our municipal bond (muni) portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance, as well as the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Muni Market Performance Climbed from Six-Month Deficit As described in greater detail on the following pages, muni market performance improved significantly after our last semiannual report (for the six months ended February 28, 2011). That reporting period—when the Barclays Capital Municipal Bond Index declined 3.51%—included a turbulent two-and-a-half month span (the end of October 2010 to mid-January 2011) when a supply and demand imbalance roiled the market. Overblown default fears—fueled by highly publicized analyst projections—compounded the market turbulence and helped trigger a wave of withdrawals from muni mutual funds. Though U.S. economic and stock market performance have been disappointing this year, making tax revenues tougher to collect, muni defaults have not approached the projected rates. Increased austerity and budget-balancing measures have helped maintain financial solvency for municipal issuers. As 2011 and austerity measures unfolded, issuance of municipal debt declined dramatically and demand surged—relatively high yields compared with those of other high-quality bonds drew a surge of buyers. Munis rallied from mid-January through the end of the summer, helped by the rally of other high-quality bonds. This rewarded those who stayed the course and saw the turbulence as a buying opportunity. Economic risks remain and more volatility is possible, but our muni portfolio management team liked the summer-end values of munis compared with Treasuries as a starting point for the next period. These dedicated experts provide more market and performance details in our enclosed 12-month Market Perspective and Portfolio Commentary. They will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal bond (muni) indices advanced for the 12 months ended August 31, 2011 (see the table below). The moderately positive overall returns resulted from two distinct periods of performance characterized by shifting technical factors and dramatic changes in market sentiment. After a quiet start to the reporting period, the muni market began to decline sharply in November 2010 amid a supply and demand imbalance. The expiration of the Build America Bonds (BABs) program, in which states and municipalities issued long-term taxable securities with federally subsidized interest rates, at the end of 2010 led to expectations that long-term bond issuance would shift back to the muni market, boosting supply. At the same time, demand for munis cratered as credit concerns—sparked by persistent state budget deficits and exaggerated media predictions of widespread muni defaults—led to heavy outflows from muni mutual funds. Market conditions changed markedly in mid-January 2011, when the muni market bottomed and began a steady rebound that lasted through the end of the reporting period. The recovery began when opportunistic, non-traditional “cross-over” investors gravitated to the muni market to take advantage of relatively attractive muni yields following the market’s tumble in late 2010 and early 2011. Limited new issuance also contributed favorably to muni market performance—new muni issuance fell by 44% in the first half of 2011 compared with the same period in 2010, constrained by issuer austerity measures and the expiration of the BABs program, which accelerated into 2010 many new issues that would otherwise have come to market in 2011. Although munis have been one of the top-performing segments in the fixed-income market during the first eight months of 2011, the severe decline from November to mid-January caused munis to underperform the returns of Treasury securities and the broad taxable bond market for the full 12-month period. Intermediate-term munis fared best as short-term munis were held in check by a stable interest rate policy from the Federal Reserve, while longer-term munis suffered disproportionately from muni fund outflows. From a credit and sector perspective, higher-quality munis outperformed lower-rated credits, while general obligation bonds outpaced tax revenue bonds. U.S. Fixed-Income Total Returns For the 12 months ended August 31, 2011 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 4.06% Aggregate Bond 4.62% Municipal High Yield Bond 3.45% Treasury Bond 4.17% Municipal Bond 2.66% California Tax-Exempt Bond 2.62% Long-Term Municipal Bond 1.84% 3 Performance Total Returns as of August 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BCLTX 2.02% 3.94% 4.16% 6.59% 11/9/83 Barclays Capital Municipal Bond Index — 2.66% 4.94% 4.95% 7.45%(1) — Institutional Class BCLIX 2.22% — — 5.68% 3/1/10 A Class No sales charge* With sales charge* ALTAX 1.77% -2.83% — 4.07% 2.87% 9/28/07 B Class No sales charge* With sales charge* ALQBX 1.01% -2.99% — 3.30% 2.59% 9/28/07 C Class ALTCX 1.01% — — 3.30% 9/28/07 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 10/31/83, the date nearest the Investor Class’s inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made August 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.48% 0.28% 0.73% 1.48% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Portfolio Managers: David MacEwen, Joseph Gotelli, and Steven Permut Performance Summary California Long-Term Tax-Free returned 2.02%* for the fiscal year ended August 31, 2011. By comparison, the Barclays Capital Municipal Bond Index returned 2.66%, while the average return of the California Municipal Debt Funds tracked by Lipper Inc. was 1.30%.** (See page 4 and footnotes below for additional performance comparisons.) The fund’s absolute return for the reporting period reflected the generally positive performance of municipal bond (muni) indices (see page 3). The fund’s performance trailed the return of the broad Municipal Bond Index as long-term munis lagged the rest of the muni market, but the fund outpaced its Lipper peer group average. Credit Environment After several years of widening budget deficits and deteriorating credit, the state of California showed signs of stabilization over the 12-month period. In the first quarter of 2011, the state successfully trimmed about half of its budget deficit through a combination of spending cuts and fund transfers, and a budget agree­ment for the 2012 fiscal year (which began July 1) was approved on schedule for the first time since 2006. Although the approved budget relies on some speculative revenue sources, it also incorporates some meaningful fiscal austerity measures. In addition, the state’s cash flow situation has improved significantly, as evidenced by the limited issuance of seasonal cash-flow debt in 2011. Nonetheless, many challenges remain for California going forward. The negative impact of a slowing economy and declining stock market on tax revenues (the wealthiest 1% of Californians are responsible for nearly half of the state’s tax revenues), the end of federal stimulus funding, the possibility of cuts in Medicaid, and long-term pension funding issues are all headwinds for the state’s fiscal situation. In addition, local governments have struggled to close their budget gaps as the state has pushed more financial responsibilities down to the local level. While we expect defaults to be rare, we could see widespread credit downgrades among local issuers in California. Portfolio Positioning The fund had a greater emphasis on higher-quality securities than its peer group, reflecting our policy of taking measured credit risk. This approach paid off during the reporting period as higher-rated securities outperformed, especially in early 2011 as non-traditional cross-over investors—drawn to the muni market by attractive yields—flocked to bonds providing a combination of high credit quality and ample liquidity. *All fund returns referenced in this commentary are for Investor Class shares. **The average returns for Lipper California Municipal Debt Funds category were 3.09% and 3.78% for the five- and ten-year periods ended August 31, 2011, respectively. Data provided by Lipper Inc. — A Reuters Company. © 2011 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper fund performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. 6 For much of the period, we limited the fund’s exposure to state general obligation (GO) and local tax revenue bonds in California, given their budgetary challenges and the market’s response to them. Among the fund’s GO holdings, however, we emphasized state GOs over local, and this positioning added value as a combination of cross-over demand and lack of supply (the state of California did not issue any bonds during the first eight months of 2011) boosted state GOs. From a sector perspective, we focused on less economically sensitive sectors of the California muni market, including hospitals, electric utilities, and essential services such as water and sewer. Each of these sectors outperformed for the 12-month period, providing a boost to fund performance. Another positive sector decision was an underweight position in tobacco bonds, which are backed by a settlement agreement between 46 states (including California) and the major tobacco companies. Many of California’s tobacco bonds are lower-rated securities, which generally underperformed during the period, so the fund’s limited exposure contributed favorably to relative results. The fund’s maturity structure detracted from performance versus the benchmark index. Intermediate-term bonds were the best performers in the muni market for the 12 months, while longer-term munis lagged, so the fund’s focus on longer-term munis compared with the benchmark index weighed on relative results. Since late 2009, the fund has been positioned for a flatter Treasury yield curve (a narrower gap between short- and long-term Treasury yields). This positioning weighed on performance in late 2010 as the Treasury yield curve grew steeper, but it enhanced fund performance in 2011 as the Treasury curve flattened considerably. By the end of the reporting period, we had less conviction in the possibility of further upside, so we eliminated the position from the portfolio in August. Outlook We expect the muni market to remain vulnerable to “headline risk”—that is, the potential for an adverse news headline to have a significant effect on muni market performance. In particular, news that could rattle the muni market includes the potential impact of an economic slowdown on state and local budgets, as well as discussion at the federal level of reducing or eliminating the tax exemption for muni interest. Although we don’t foresee any change in munis’ tax-exempt status, the fact that it has been included in the discussion at all is noteworthy. That said, the recent Treasury rally has caused the spreads between muni and Treasury yields to widen out, creating what we believe are attractive valuations in the muni market. Over time, we expect the gap to narrow back toward historical averages, leading to the outperformance of munis. 7 Fund Characteristics AUGUST 31, 2011 Portfolio at a Glance Weighted Average Maturity 15.7 years Average Duration (Modified) 6.3 years 30-Day SEC Yields Investor Class 3.42% Institutional Class 3.63% A Class 3.03% B Class 2.43% C Class 2.42% Investor Class 30-Day Tax-Equivalent Yields* 31.98% Tax Bracket 5.03% 34.70% Tax Bracket 5.24% 39.23% Tax Bracket 5.63% 41.05% Tax Bracket 5.80% *The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments General Obligation (GO) 21% Electric Revenue 12% Hospital Revenue 12% Water/Sewer/Gas Revenue 10% Certificates of Participation (COPs)/Leases 9% Types of Investments in Portfolio % of net assets Municipal Securities 97.7% Other Assets and Liabilities 2.3% 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from March 1, 2011 to August 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 3/1/11 Ending Account Value 8/31/11 Expenses Paid During Period(1) 3/1/11 – 8/31/11 Annualized Expense Ratio(1) Actual Investor Class 0.48% Institutional Class 0.28% A Class 0.73% B Class 1.48% C Class 1.48% Hypothetical Investor Class 0.48% Institutional Class 0.28% A Class 0.73% B Class 1.48% C Class 1.48% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments AUGUST 31, 2011 Principal Amount Value Municipal Securities — 97.7% CALIFORNIA — 93.4% ABAG Finance Auth. for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.16%, 9/1/11 (LOC: LaSalle Bank N.A. and Bank of America N.A.) ABAG Finance Auth. for Nonprofit Corps. Rev., (Sharp HealthCare), 6.25%, 8/1/39(1) ABAG Finance Auth. for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30(1) Adelanto Public Utility Auth. Rev., Series 2009 A, (Utility System), 6.25%, 7/1/26 Anaheim Public Financing Auth. Rev., (Electric System Distribution), 5.25%, 10/1/39(1) Anaheim Public Financing Auth. Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/31(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27(1) Big Bear Lake Water Rev., 6.00%, 4/1/22 (NATL)(1) California County Tobacco Securitization Agency Rev., (Gold Country Settlement Funding Corp.), 5.25%, 6/1/46(1) California Department of Water Resources Power Supply Rev. Series 2005 G4, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev. Series 2008 H, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev. Series 2011 N, 5.00%, 5/1/20 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/16(1) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/19(1) California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14(1) California Educational Facilities Auth. Rev., (Harvey Mudd College), 5.25%, 12/1/41 California Educational Facilities Auth. Rev., (Santa Clara University), 5.00%, 2/1/22 California Educational Facilities Auth. Rev., (Santa Clara University), 5.625%, 4/1/37 California Educational Facilities Auth. Rev., (University of Pacific), 5.25%, 5/1/34(1) California Educational Facilities Auth. Rev., Series 2004 C, (Lutheran University), 5.00%, 10/1/29(1) California Educational Facilities Auth. Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39(1) California Educational Facilities Auth. Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.98%, 9/1/11 California GO, 5.50%, 4/1/23(1) California GO, 5.00%, 4/1/26(1) 11 Principal Amount Value California GO, 5.75%, 4/1/28(1) California GO, 5.00%, 6/1/32(1) California GO, 5.00%, 11/1/32(1) California GO, 6.50%, 4/1/33(1) California GO, 5.00%, 4/1/38(1) California GO, 6.00%, 4/1/38(1) California GO, 6.00%, 11/1/39(1) California GO, 5.50%, 3/1/40(1) California Health Facilities Financing Auth. Rev., Series 1993 C, (St. Francis Memorial Hospital), 5.875%, 11/1/23(1)(2) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33(1) California Health Facilities Financing Auth. Rev., Series 2008 J, (Catholic Healthcare West), 5.625%, 7/1/32(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (St. Joseph Health System), 5.50%, 7/1/29(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39(1) California Health Facilities Financing Auth. Rev., Series 2009 B, (Providence Health & Services), 5.50%, 10/1/39(1) California Health Facilities Financing Auth. Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42(1) California Municipal Finance Auth. Rev., (Community Hospital of Central California), 5.50%, 2/1/39(1) California Municipal Finance Auth. Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Municipal Finance Auth. Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Public Works Board Lease Rev., Series 1993 A, (Department of Corrections), 5.00%, 12/1/19 (Ambac)(1) California Public Works Board Lease Rev., Series 2006 E, (University of California Research), 5.00%, 10/1/31(1) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30(1) California Public Works Board Lease Rev., Series 2009 H, (Department of Correction and Rehabilitation), 5.75%, 11/1/29(1) California State University Systemwide Rev., Series 2007 A, 5.00%, 11/1/24 (AGM)(1) California State University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34(1) California Statewide Communities Development Auth. Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30(1) California Statewide Communities Development Auth. Rev., (Proposition 1A Receivables), 5.00%, 6/15/13(1) California Statewide Communities Development Auth. Rev., (St. Joseph Remarketing 3/27/08), 5.125%, 7/1/24 (NATL)(1) 12 Principal Amount Value California Statewide Communities Development Auth. Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31(1) California Statewide Communities Development Auth. Rev., Series 2005 A, (Daughters of Charity Health), 5.25%, 7/1/24(1) California Statewide Communities Development Auth. Rev., Series 2005 A, (Thomas Jefferson School of Law), 4.875%, 10/1/15, Prerefunded at 100% of Par(1)(2) California Statewide Communities Development Auth. Rev., Series 2008 C, (Catholic Healthcare West), 5.625%, 7/1/35(1) California Statewide Communities Development Auth. Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13(1) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 88-1), 6.50%, 9/1/14 (AGM)(1) Carlsbad Unified School District GO, Series 2007 A, (Election of 2006), 5.25%, 8/1/32 (NATL)(1) Coalinga Public Financing Auth. Local Obligation Rev., Series 1998 A, (Senior Lien), 6.375%, 9/15/21 (Ambac)(1) Contra Costa Water District Rev., Series 1992 E, 6.25%, 10/1/12 (Ambac)(1) Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1)(3) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1)(3) Fresno Sewer Rev., Series 1993 A1, 6.25%, 9/1/14 (Ambac)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.00%, 6/1/33(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 6.25%, 6/1/33(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Grossmont Healthcare District GO, Series 2011 B, (Election of 2006), 6.00%, 7/15/34 Huntington Beach Union High School District GO, (Election of 2004), 0.00%, 8/1/30 (AGM-CR/NATL)(1)(3) Huntington Beach Union High School District GO, (Election of 2004), 0.00%, 8/1/31 (NATL)(1)(3) Irvine Improvement Bond of Act of 1915 Special Assessment Rev., (Assessment District No. 97-16), VRDN, 0.13%, 9/1/11 (LOC: State Street Bank & Trust Co.)(1) Kern High School District GO, 7.15%, 8/1/14 (NATL)(1)(2) Kern High School District GO, Series 1992 C, (Election of 1990), 6.25%, 8/1/13 (NATL)(1)(2) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL/FGIC)(1) Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/21(1) 13 Principal Amount Value Los Angeles Department of Airports Rev., Series 2010 B, (Los Angeles International Airport), 5.00%, 5/15/40(1) Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38(1) Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/19(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20(1) Los Angeles Harbor Department Rev., Series 2009 A, 5.00%, 8/1/27(1) Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24(1) Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC)(1) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM)(1) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29(1) Manhattan Beach Unified School District GO, Series 2009 A, (Election of 2008), 0.00%, 9/1/29(1)(3) Metropolitan Water District of Southern California Rev. 5.75%, 8/10/18(1) Metropolitan Water District of Southern California Rev., Series 2009 B, 5.00%, 7/1/30(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35(1) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.33%, 9/1/11(1) Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.33%, 9/1/11(1) Modesto Irrigation District COP, Series 2009 A, 5.75%, 10/1/34(1) New Haven Unified School District GO, 12.00%, 8/1/18 (AGM)(1) Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40(1) Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14(1) Oakland Redevelopment Agency Tax Allocation Rev., (Central District), 5.50%, 2/1/14 (Ambac)(1) Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Oxnard School District GO, Series 2001 A, 5.75%, 8/1/22 (NATL)(1) Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1)(3) Palos Verdes Peninsula Unified School District GO, Series 2009 R, (Election of 2005), 0.00%, 8/1/33(1)(4) Pasadena COP, (Old Pasadena Parking Facility), 6.25%, 1/1/18(1) Pico Rivera Water Auth. Rev., Series 1999 A, (Water System), 5.50%, 5/1/29 (NATL)(1) Pomona Unified School District GO, Series 2000 A, 6.55%, 8/1/29 (NATL)(1) Pomona Unified School District GO, Series 2001 A, 6.15%, 8/1/30 (NATL)(1) Porterville Public Financing Auth. Sewer Rev., 5.625%, 10/1/36(1) 14 Principal Amount Value Poway Unified School District Rev. (School Facilities Improvement) 0.00%, 8/1/41(1)(3) Poway Unified School District Public Financing Auth. Rev., 7.875%, 9/15/39 Rancho Santa Fe Community Services District Financing Auth. Special Tax Rev., Series 2011 A, (Superior Lien), 5.50%, 9/1/25 Rancho Santa Fe Community Services District Financing Auth. Special Tax Rev., Series 2011 A, (Superior Lien), 5.50%, 9/1/26 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40(1) Riverside Redevelopment Agency Tax Allocation Rev., Series 2004 A, (Housing Set-Aside), 5.00%, 8/1/28 (NATL/FGIC)(1) Sacramento County Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 5.625%, 7/1/29(1) Sacramento County Sanitation Districts Financing Auth. Rev., Series 2007 B, VRN, 0.70%, 9/1/11 (NATL/FGIC)(1) Saddleback Valley Unified School District Public Financing Auth. Special Tax Rev., Series 1997 A, 6.00%, 9/1/16 (AGM)(1) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33(1) San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1)(3) San Buenaventura Rev., (Community Memorial Health System) 7.50%, 12/1/41(1) San Diego County COP Linked Security, ARC, YCC, 5.625%, 9/1/12 (Ambac)(1) San Diego County Regional Airport Auth. Rev., Series 2010 A, 5.00%, 7/1/40(1) San Diego County Water Auth. Rev., Series 2011 S1, (Subordinate Lien) 5.00%, 7/1/16(1) San Diego Public Facilities Financing Auth. Sewer Rev., Series 2009 A, 5.25%, 5/15/34(1) San Diego Public Facilities Financing Auth. Sewer Rev., Series 2010 A, 5.25%, 5/15/25(1) San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), VRDN, 2.25%, 12/4/12(1) San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23(1) San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24(1) San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29(1) San Francisco City and County Public Utilities Commission Rev., Series 2011 A, 5.00%, 11/1/41(1) San Francisco City and County Redevelopment Financial Auth. Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.625%, 8/1/27(1) San Mateo County Joint Powers Financing Auth. Lease Rev., (Capital Projects Program), 6.50%, 7/1/15 (NATL)(1) San Mateo County Joint Powers Financing Auth. Lease Rev., (Capital Projects Program), 6.00%, 7/1/19 (NATL)(1) San Mateo Union High School District GO, Series 2011 A, (Election of 2006), 0.00%, 9/1/46(1)(3) 15 Principal Amount Value Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30(1) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 B, 5.00%, 4/1/18(1) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 B, 5.00%, 4/1/20(1) Santa Margarita-Dana Point Auth. Rev., Series 1994 B, (Improvement Districts 3, 3A, 4, 4A), 7.25%, 8/1/14 (NATL)(1) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42(1) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42(1) Santa Paula Utility Auth. Water Rev., 5.25%, 2/1/40(1) Shasta Lake Public Finance Auth. Rev., 5.00%, 4/1/25(1) South Orange County Public Financing Auth. Special Tax Rev., Series 1994 A, (Senior Lien), 7.00%, 9/1/11 (NATL)(1) South Placer Wastewater Auth. Rev., Series 2011 D, VRDN, 1.04%, 9/1/11(1) Southern California Public Power Auth. Rev., (Multiple Projects), 6.75%, 7/1/13 (AGM-CR)(1) Susanville Public Financing Auth. Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45(1) Taft Public Financing Auth. Lease Rev., Series 1997 A, (Community Correctional Facility Acquisition), 6.05%, 1/1/17(1) Tri-Dam Power Auth. Rev., 4.00%, 5/1/13 Tri-Dam Power Auth. Rev., 4.00%, 11/1/13 Tri-Dam Power Auth. Rev., 4.00%, 5/1/14 Tuolumne Wind Project Auth. Rev., Series 2009 A, 5.625%, 1/1/29(1) Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/18(1) Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/19(1) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40(1) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM)(1) Ukiah Electric Rev., 6.25%, 6/1/18 (NATL)(1) University of California Rev., Series 2005 B, 5.00%, 5/15/33 (AGM)(1) University of California Rev., Series 2007 D, 5.00%, 5/15/32 (NATL/FGIC)(1) Vallejo Water Rev., Series 2005 A, VRDN, 0.20%, 9/7/11 (LOC: JPMorgan Chase Bank N.A.)(1) Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33(1) Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) Vista COP, (Community Projects), 5.00%, 5/1/37 (NATL)(1) Watsonville Insured Hospital Rev., Series 1996 A, (Community Hospital), 6.20%, 7/1/12 (California Mortgage Insurance)(1)(2) Woodland COP, (Wastewater System), 5.75%, 3/1/12 (Ambac)(1) 16 Principal Amount Value GUAM — 0.8% Guam Government GO, Series 2009 A, 6.75%, 11/15/29(1) Guam Power Auth. Rev., Series 2010 A, 5.50%, 10/1/40 PUERTO RICO — 1.5% Puerto Rico GO, Series 2011 C, (Public Improvement), 5.75%, 7/1/36(1) Puerto Rico Highway & Transportation Auth. Rev., Series 2007 M, 5.00%, 7/1/22(1) Puerto Rico Infrastructure Financing Auth. Special Tax Rev., Series 2005 C, 5.50%, 7/1/23 (Ambac)(1) University of Puerto Rico Rev., Series 2006 Q, 5.00%, 6/1/12(1) U.S. VIRGIN ISLANDS — 2.0% Virgin Islands Public Finance Auth. Rev., Series 2009 B, (Senior Lien), 5.00%, 10/1/17(1) Virgin Islands Public Finance Auth. Rev., Series 2010 A, (Senior Lien), 5.00%, 10/1/20(1) TOTAL INVESTMENT SECURITIES — 97.7% (Cost $370,080,564) OTHER ASSETS AND LIABILITIES — 2.3% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 2 U.S. Long Bond December 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 66 U.S. Treasury 2-Year Notes December 2011 17 Notes to Schedule of Investments ABAG Association of Bay Area Governments AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation – Custodian Receipts Ambac Ambac Assurance Corporation ARC Auction Rate Certificate COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. YCC Yield Curve Certificate Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $14,826,000. Escrowed to maturity in U.S. government securities or state and local government securities. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 18 Statement of Assets and Liabilities AUGUST 31, 2011 Assets Investment securities, at value (cost of $370,080,564) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $27,172 2,483 A Class $11,044,152 $10.94* B Class $28,400 2,596 C Class $7,119,624 650,640 *Maximum offering price $11.46 (net asset value divided by 0.955) See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED AUGUST 31, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 20 Statement of Changes in Net Assets YEARS ENDED AUGUST 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) From net realized gain: Investor Class — ) A Class — ) B Class — ) C Class — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 21 Notes to Financial Statements AUGUST 31, 2011 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Long-Term Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing primarily in long-term investment-grade municipal obligations. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. Sale of the Institutional Class commenced on March 1, 2010. On September 21, 2011, there were no outstanding B Class shares and the fund discontinued issuance of the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, credit­worthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also usedfor federal income tax purposes. 22 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended August 31, 2011 was 0.47% for the Investor Class, A Class, B Class and C Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for 23 individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended August 31, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended August 31, 2011 were $253,902,297 and $305,893,062 respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended August 31, 2011 Year ended August 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold — — Issued in reinvestment of distributions 55 A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold — — Issued in reinvestment of distributions 89 Redeemed ) ) — — 86 89 C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) March 1, 2010 (commencement of sale) through August 31, 2010 for the Institutional Class. 24 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund frequently utilized interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of August 31, 2011 is disclosed on the Statement of Assets and Liabilities as a liability of $2,563 in payable for variation margin on futures contracts. For the year ended August 31, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(959,132) in net realized gain (loss) on futures contract transactions and $17,150 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 25 9. Federal Tax Information The tax character of distributions paid during the years ended August 31, 2011 and August 31, 2010 were as follows: Distributions Paid From Exempt income Taxable ordinary income — — Long-term capital gain — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives — Other book-to-tax adjustments ) Net tax appreciation (depreciation) Undistributed tax-exempt income Accumulated capital losses ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales, book-to-tax amortization policies and the realization for tax purposes of unrealized gains (losses) on futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(10,313,198) and $(3,265,973) expire in 2018 and 2019, respectively. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 26 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 0.47(2) — 2.02% 0.48% 4.38% 63% 0.49(2) 9.90% 0.48% 4.51% 25% — 3.47% 0.49% 4.90% 36% — 3.29% 0.49% 4.60% 29% 1.24% 0.49% 4.48% 18% Institutional Class 0.49(2) — 2.22% 0.28% 4.58% 63% 0.26(2) — 6.28% 0.28%(4) 4.69%(4) 25%(5) A Class 0.44(2) — 1.77% 0.73% 4.13% 63% 0.47(2) 9.63% 0.73% 4.26% 25% — 3.22% 0.74% 4.65% 36% — 1.57% 0.74%(4) 4.41%(4) 29%(7) B Class 0.36(2) — 1.01% 1.48% 3.38% 63% 0.38(2) 8.81% 1.48% 3.51% 25% — 2.44% 1.49% 3.90% 36% — 0.87% 1.49%(4) 3.64%(4) 29%(7) 27 For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class 0.36(2) — 1.01% 1.48% 3.38% 63% 0.38(2) 8.81% 1.48% 3.51% 25% — 2.45% 1.49% 3.90% 36% — 0.87% 1.49%(4) 3.72%(4) 29%(7) Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Computed using average shares outstanding throughout the period. March 1, 2010 (commencement of sale) through August 31, 2010. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. September 28, 2007 (commencement of sale) through August 31, 2008. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2008. See Notes to Financial Statements. 28 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century California Tax-Free and Municipal Funds and Shareholders of the California Long-Term Tax-Free Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the California Long-Term Tax-Free Fund (one of the four funds in the American Century California Tax-Free and Municipal Funds, hereafter referred to as the “Fund”) at August 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri October 19, 2011 29 Management Board of Trustees The individuals listed below serve as trustees of the funds. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not “interested persons,” as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining ­independent trustees. Mr. Thomas is the only trustee who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, ­Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Tanya S. Beder Trustee Since 2011 Chairman, SBCC Group Inc. (investment advisory services) (2006 to present); Fellow in Practice, International Center for Finance, Yale University School of Management (1985 to present); Chief Executive Officer, Tribeca Global Management LLC (asset management firm) (2004 to 2006) 40 None Jeremy I. Bulow Trustee Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 40 None John Freidenrich Trustee Since 2005 Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) 40 None 30 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Ronald J. Gilson Trustee and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 40 None Frederick L. A. Grauer Trustee Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 40 None Peter F. Pervere Trustee Since 2007 Retired 40 Intraware, Inc. (2003 to 2009) Myron S. Scholes Trustee Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 40 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven Trustee Since 2002 Professor of Economics, Stanford University (1973 to present) 40 Cadence Design Systems; Exponent; Financial Engines; Watson Wyatt Worldwide (2002 to 2006) Interested Trustee Jonathan S. Thomas Trustee and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 31 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Trustee and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2001 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s trustees and is available without charge, upon request, by calling 1-800-345-2021. 32 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors.In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 33 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement 34 approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 35 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entre­preneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 36 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 37 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $17,649,525 as exempt interest dividends for the fiscal year ended August 31, 2011. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-730051110 ANNUAL REPORT AUGUST 31, 2011 California Tax-Free Money Market Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Fund Characteristics 5 Shareholder Fee Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 18 Report of Independent Registered Public Accounting Firm 19 Management 20 Approval of Management Agreement 23 Additional Information 28 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended August 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our municipal bond (muni) portfolio management team. This report remains one of our most important vehicles for conveying information about investment performance, as well as the market factors that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Muni Market Performance Climbed from Six-Month Deficit As described in greater detail on page 3, broad muni market performance improved significantly after our last semiannual report (for the six months ended February 28, 2011). That reporting period—when the Barclays Capital Municipal Bond Index declined 3.51%—included a turbulent two-and-a-half month span (the end of October 2010 to mid-January 2011) when a supply and demand imbalance roiled the market. Overblown default fears—fueled by highly publicized analyst projections—compounded the market turbulence and helped trigger a wave of withdrawals from muni mutual funds. Though U.S. economic and stock market performance have been disappointing this year, making tax revenues tougher to collect, muni defaults have not approached the projected rates. Increased austerity and budget-balancing measures have helped maintain financial solvency for municipal issuers. As 2011 and austerity measures unfolded, issuance of municipal debt declined dramatically and demand surged—relatively high yields compared with those of other high-quality bonds drew a surge of buyers. Munis rallied from mid-January through the end of the summer, helped by the rally of other high-quality bonds. This rewarded those who stayed the course and saw the turbulence as a buying opportunity. Economic risks remain and more volatility is possible, but our muni portfolio management team liked the summer-end values of munis compared with Treasuries as a starting point for the next period. These dedicated experts provide more market and performance details in our enclosed 12-month Market Perspective. They will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal bond (muni) indices advanced for the 12 months ended August 31, 2011 (see the table below). The moderately positive overall returns resulted from two distinct periods of performance characterized by shifting technical factors and dramatic changes in market sentiment. After a quiet start to the reporting period, the muni market began to decline sharply in November 2010 amid a supply and demand imbalance. The expiration of the Build America Bonds (BABs) program, in which states and municipalities issued long-term taxable securities with federally subsidized interest rates, at the end of 2010 led to expectations that long-term bond issuance would shift back to the muni market, boosting supply. At the same time, demand for munis cratered as credit concerns—sparked by persistent state budget deficits and exaggerated media predictions of widespread muni defaults—led to heavy outflows from muni mutual funds. Market conditions changed markedly in mid-January 2011, when the muni market bottomed and began a steady rebound that lasted through the end of the reporting period. The recovery began when opportunistic, non-traditional “cross-over” investors gravitated to the muni market to take advantage of relatively attractive muni yields following the market’s tumble in late 2010 and early 2011. Limited new issuance also contributed favorably to muni market performance—new muni issuance fell by 44% in the first half of 2011 compared with the same period in 2010, constrained by issuer austerity measures and the expiration of the BABs program, which accelerated into 2010 many new issues that would otherwise have come to market in 2011. Although munis have been one of the top-performing segments in the fixed-income market during the first eight months of 2011, the severe decline from November to mid-January caused munis to underperform the returns of Treasury securities and the broad taxable bond market for the full 12-month period. Intermediate-term munis fared best as short-term munis were held in check by a stable interest rate policy from the Federal Reserve, while longer-term munis suffered disproportionately from muni fund outflows. From a credit and sector perspective, higher-quality munis outperformed lower-rated credits, while general obligation bonds outpaced tax revenue bonds. U.S. Fixed-Income Total Returns For the 12 months ended August 31, 2011 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 4.06% Aggregate Bond 4.62% Municipal High Yield Bond 3.45% Treasury Bond 4.17% Municipal Bond 2.66% California Tax-Exempt Bond 2.62% Long-Term Municipal Bond 1.84% 3 Performance Total Returns as of August 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BCTXX 0.01%(1) 1.26%(1) 1.31%(1) 2.80% 11/9/83 Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class0.50% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 4 Fund Characteristics AUGUST 31, 2011 7-Day Current Yield After waiver(1) 0.01% Before waiver -0.05% 7-Day Effective Yield After waiver(1) 0.01% 7-Day Tax-Equivalent Current Yields(1)(2) 31.98% Tax Bracket 0.01% 34.70% Tax Bracket 0.02% 39.23% Tax Bracket 0.02% 41.05% Tax Bracket 0.02% (1)Yields would have been lower if a portion of the management fee had not been waived. (2)The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio at a Glance Weighted Average Maturity 38 days Weighted Average Life 72 days Portfolio Composition by Maturity % of fund investments 1-30 days 84% 31-90 days 2% 91-180 days 0% More than 180 days 14% 5 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from March 1, 2011 to August 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 6 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 3/1/11 Ending Account Value 8/31/11 Expenses Paid During Period(1) 3/1/11 – 8/31/11 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.35% Investor Class (before waiver) $1,000.10(2) 0.50% Hypothetical Investor Class (after waiver) 0.35% Investor Class (before waiver) 0.50% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 7 Schedule of Investments AUGUST 31, 2011 Principal Amount Value Municipal Securities — 99.3% CALIFORNIA — 99.3% ABAG Finance Auth. for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.16%, 9/1/11 (LOC: LaSalle Bank N.A. and Bank of America N.A.) ABAG Finance Auth. for Nonprofit Corps. Rev., (St. Pauls-Day-Episcopal School), VRDN, 0.24%, 9/1/11 (LOC: Wells Fargo Bank N.A. and First Bank) Anaheim Union High School District COP, (School Facility Bridge Funding), VRDN, 0.19%, 9/1/11 (AGM) (SBBPA: Wachovia Bank N.A.) (LOC: Wells Fargo Bank N.A. and Assured Guaranty Municipal Corp.) Anaheim Union High School District COP, (School Facility Bridge Funding), VRDN, 0.19%, 9/1/11 (AGM) (SBBPA: Wachovia Bank N.A.) (LOC: Wells Fargo Bank N.A. and Assured Guaranty Municipal Corp.) Apple Valley COP, (Public Facilities Financing), VRDN, 0.25%, 9/1/11 (LOC: Union Bank of California N.A. and California State Teacher’s Retirement System) Austin Trust Various States GO, Series 2008-3019X, VRDN, 0.27%, 9/1/11 (FSA) (LIQ FAC: Bank of America N.A.)(1) Austin Trust Various States GO, Series 2008-3044X, VRDN, 0.27%, 9/1/11 (FSA) (LIQ FAC: Bank of America N.A.)(1) California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.14%, 9/1/11 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., (Kennfoods USA), VRDN, 0.36%, 9/1/11 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Bay Area Toll Bridges), VRDN, 0.70%, 9/1/11 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Country Schools), VRDN, 0.23%, 9/1/11 (LOC: First Republic Bank and Bank of New York Mellon) California Infrastructure & Economic Development Bank Rev., (East Bay SPCA), VRDN, 0.28%, 9/1/11 (LOC: First Republic Bank and FHLB) California Infrastructure & Economic Development Bank Rev., (Loyola High School), VRDN, 0.20%, 9/1/11 (LOC: First Republic Bank and FHLB) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (iWorks, Inc.), VRDN, 0.31%, 9/1/11 (LOC: City National Bank and FHLB) California Municipal Finance Auth. Rev., Series 2008 A, (Central Coast YMCA), VRDN, 0.19%, 9/1/11 (LOC: Pacific Capital Bank N.A. and FHLB) California Pollution Control Financing Auth. Rev., (Musco Family Olive), VRDN, 0.35%, 9/1/11 (LOC: Bank of the West) California Pollution Control Financing Auth. Rev., (Sierra Pacific Industries), VRDN, 0.19%, 9/7/11 (LOC: Wells Fargo Bank N.A.) 8 Principal Amount Value California Pollution Control Financing Auth. Solid Waste Disposal Rev., (BLT Enterprises), VRDN, 0.22%, 9/7/11 (LOC: Union Bank of California N.A.) California Pollution Control Financing Auth. Solid Waste Disposal Rev., Series 2010 A, (Alameda Country Industries), VRDN, 0.34%, 9/7/11 (LOC: Bank of the West) California School Cash Reserve Program Auth. Rev., Series 2011 A, 2.00%, 3/1/12 California School Cash Reserve Program Auth. Rev., Series 2011 B, 2.00%, 6/1/12 California State Enterprise Development Auth. Rev., (Community Hospice Inc.), VRDN, 0.28%, 9/1/11 (LOC: Bank of Stockton and FHLB) California State Enterprise Development Auth. Rev., (Humane Society Silicon Valley), VRDN, 0.28%, 9/1/11 (LOC: First Republic Bank and FHLB) California State Enterprise Development Auth. Rev., (LBM Partnership LP), VRDN, 0.23%, 9/1/11 (LOC: Wells Fargo Bank N.A.) California Statewide Communities Development Auth. COP, VRDN, 0.20%, 9/7/11 (LOC: Union Bank of California N.A.) California Statewide Communities Development Auth. Rev., (Goodwill of Santa Cruz), VRDN, 0.24%, 9/1/11 (LOC: Wells Fargo Bank N.A.) California Statewide Communities Development Auth. Rev., (Metropolitan Area Advisory), VRDN, 0.41%, 9/1/11 (LOC: Bank of America N.A.) California Statewide Communities Development Auth. Rev., (Tiger Woods Learning Center Foundation), VRDN, 0.46%, 9/1/11 (LOC: Bank of America N.A.) California Statewide Communities Development Auth. Rev., (Trinity Children & Family), VRDN, 0.32%, 9/7/11 (LOC: Citizens Business Bank and California State Teacher’s Retirement System) California Statewide Communities Development Auth. Multifamily Housing Rev., Series 2008-2680, (PUTTERs), VRDN, 0.31%, 9/1/11 (LOC: JPMorgan Chase Bank N.A.)(LIQ FAC: JPMorgan Chase Bank N.A.)(1) Duarte COP, Series 2001 A, VRDN, 2.00%, 9/7/11 (LOC: Union Bank of California N.A. and California State Teacher’s Retirement System) East Bay Municipal Utility District Wastewater System Rev., Series 2011 A, VRN, 0.23%, 9/1/11 East Bay Municipal Utility District Water System Rev., Series 2009 A1, VRN, 0.24%, 9/1/11 East Bay Municipal Utility District Water System Rev., Series 2009 A2, VRN, 0.24%, 9/1/11 El Monte COP, Series 2003 A, (Community Improvement), VRDN, 0.25%, 9/1/11 (LOC: Union Bank of California N.A. and California State Teacher’s Retirement System) Hanford Sewer System Rev., Series 1996 A, VRDN, 0.32%, 9/1/11 (LOC: Union Bank of California N.A.) Hillsborough COP, Series 2006 A, (Water & Sewer System), VRDN, 0.20%, 9/1/11 (SBBPA: JPMorgan Chase Bank N.A.) 9 Principal Amount Value Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 89-10), VRDN, 0.13%, 9/1/11 (LOC: State Street Bank & Trust Co. and California State Teacher’s Retirement System) Irvine Improvement Bond Act of 1915 Special Assessment Rev., Series 2006 B, (Assessment District No. 03-19), VRDN, 0.13%, 9/1/11 (LOC: U.S. Bank N.A. and California State Teacher’s Retirement System) Irvine Ranch Water District Rev., Series 2011 A1, VRN, 0.25%, 9/1/11 JP Morgan Chase PUTTERs/DRIVERs Trust Series 2011-3934, VRDN, 0.14%, 9/1/11 (LIQ FAC: JPMorgan Chase Bank N.A.)(1) Los Angeles County Tax & Rev. Anticipation Notes GO, Series 2%, 2/29/12 Los Angeles County Tax & Rev. Anticipation Notes GO, Series 2%, 3/30/12 Los Angeles Unified School District Tax & Rev. Anticipation Notes GO, 2.50%, 3/30/12 Los Angeles Unified School District Tax & Rev. Anticipation Notes GO, 2.50%, 4/30/12 Metropolitan Water District of Southern California Rev., Series 2009 A1, VRN, 0.21%, 9/1/11 Metropolitan Water District of Southern California Rev., Series 2009 A2, VRN, 0.21%, 9/1/11 Monterey Peninsula Water Management District COP, (Wasterwater Reclamation), VRDN, 0.20%, 9/1/11 (LOC: Wells Fargo Bank N.A.) Orange County Housing Multifamily Apartments Development Auth. Rev., Series 1985 CC, (Lantern Pines), VRDN, 0.17%, 9/7/11 (FNMA) (LIQ FAC: FNMA) Paramount Unified School District COP, (School Facility Bridge Funding Program), VRDN, 0.19%, 9/1/11 (AGM) (SBBPA: Wachovia Bank N.A.) (LOC: Wells Fargo Bank N.A. and Assured Guaranty Municipal Corp.) Redondo Beach Public Financing Auth. Rev., (Pier Reconstruction Refinancing), VRDN, 0.23%, 9/1/11 (LOC: Bank of the West) Reedley COP, (Mennonite Bretheren Homes), VRDN, 0.22%, 9/1/11 (LOC: Bank of the Sierra and FHLB) Riverside County Rev., (Teeter Notes), 2.00%, 10/12/11 Riverside Water Rev., Series 2011 A, VRN, 0.28%, 9/1/11 Santa Ana Multifamily Housing Auth. Rev., Series 1995 A, (Harbor Pointe Apartments), VRDN, 0.21%, 9/1/11 (FNMA) (LIQ FAC: FNMA) Santa Rosa Wastewater Rev., Series 2004 A, VRDN, 0.56%, 9/1/11 (LOC: Landesbank Baden-Wurttemberg) Sweetwater Union High School District GO, Series 2008-2684, (PUTTERs), VRDN, 0.31%, 9/1/11 (FSA) (LIQ FAC: JPMorgan Chase Bank N.A.) (LOC: JPMorgan Chase Bank N.A. and Assured Guaranty Municipal Corp.)(1) Three Valleys Municipal Water District COP, (Miramar Water Treatment), VRDN, 0.19%, 9/7/11 (LOC: Wells Fargo Bank N.A.) 10 Principal Amount Value Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.13%, 9/1/11 (LOC: Bank of America N.A.) Vallejo Water Rev., Series 2005 A, VRDN, 0.18%, 9/7/11 (LOC: JPMorgan Chase Bank N.A.) Victorville Joint Powers Financing Auth. Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 3.25%, 9/1/11 (LOC: BNP Paribas) Yolo County Multifamily Housing Rev., Series 1998 A, (Primero Grove), VRDN, 0.31%, 9/1/11 (LOC: Bank of the West and California State Teacher’s Retirement System) TOTAL INVESTMENT SECURITIES — 99.3% OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ABAG Association of Bay Area Governments AGM Assured Guaranty Municipal Corporation COP Certificates of Participation DRIVERs Derivative Inverse Tax-Exempt Receipts FHLB Federal Home Loan Bank FNMA Federal National Mortgage Association FSA Financial Security Assurance, Inc. GO General Obligation LIQ FAC Liquidity Facilities LOC Letter of Credit PUTTERs Puttable Tax-Exempt Receipts SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $28,365,000, which represented 9.5% of total net assets. See Notes to Financial Statements. 11 Statement of Assets and Liabilities AUGUST 31, 2011 Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Dividends payable Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Undistributed net realized gain See Notes to Financial Statements. 12 Statement of Operations YEAR ENDED AUGUST 31, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets YEARS ENDED AUGUST 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gain ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 14 Notes to Financial Statements AUGUST 31, 2011 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Tax-Free Money Market Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under Rule 2a-7 of the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing primarily in high-quality, very short-term municipal obligations. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. The fund may make short-term capital gains distributions to comply with the distribution requirements of the Internal Revenue Code. The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any long-term capital gains distributions. 15 Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700%. The rates for the Complex Fee range from 0.2500% to 0.3100%. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. The fee waiver may be revised or terminated at any time without notice. The effective annual management fee for the year ended August 31, 2011 was 0.49% before waiver and 0.37% after waiver. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s municipal securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 16 5. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 6. Federal Tax Information The tax character of distributions paid during the years ended August 31, 2011 and August 31, 2010 were as follows: Distributions Paid From Exempt income Taxable ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2011, the components of distributable earnings on a tax-basis were undistributed ordinary income and undistributed tax-exempt income of $9,097 and $138, respectively. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. 17 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 Per-Share Data Ratios and Supplemental Data Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Income From Investment Operations: Net Investment Income (Loss) Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Net Assets, End of Period (in thousands) Investor Class —(2) —(2) —(2) —(2) 0.01% 0.38% 0.50% 0.01% (0.11)% —(2) —(2) —(2) —(2) 0.03% 0.34% 0.50% 0.01% (0.15)% — 0.77% 0.49% 0.55% 0.83% 0.77% —(2) 2.38% 0.47% 0.51% 2.32% 2.28% — 3.16% 0.49% 0.51% 3.12% 3.10% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Per-share amount was less than $0.005. See Notes to Financial Statements. 18 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century California Tax-Free and Municipal Funds and Shareholders of the California Tax-Free Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the California Tax-Free Money Market Fund (one of the four funds in the American Century California Tax-Free and Municipal Funds, hereafter referred to as the “Fund”) at August 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at August 31, 2011 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri October 19, 2011 19 Management Board of Trustees The individuals listed below serve as trustees of the funds. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not “interested persons,” as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Tanya S. Beder (1955) Trustee Since 2011 Chairman, SBCC Group Inc. (investment advisory services)(2006 to present); Fellow in Practice, International Center for Finance, Yale University School of Management (1985 to present); Chief Executive Officer, Tribeca Global Management LLC (asset management firm) (2004 to 2006) 40 None Jeremy I. Bulow (1954) Trustee Since 2011 Professor of Economics, Stanford University, Graduate School of Business (1979 to present) 40 None John Freidenrich (1937) Trustee Since 2005 Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) 40 None 20 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Trustee Other Directorships Held During Past 5 Years Independent Trustees Ronald J. Gilson (1946) Trustee and Chairman of the Board Since 1995 Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) 40 None Frederick L. A. Grauer Trustee Since 2008 Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to 2011); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) 40 None Peter F. Pervere (1947) Trustee Since 2007 Retired 40 Intraware, Inc. (2003 to 2009) Myron S. Scholes (1941) Trustee Since 1980 Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) 40 Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) John B. Shoven (1947) Trustee Since 2002 Professor of Economics, Stanford University (1973 to present) 40 Cadence Design Systems; Exponent; Financial Engines; Watson Wyatt Worldwide (2002 to 2006) Interested Trustee Jonathan S. Thomas Trustee and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None 21 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Trustee and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington (1957) General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach (1966) Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller (1963) Vice President since 2001 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Also serves as Vice President, ACIM and ACS Ward D. Stauffer (1960) Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s trustees and is available without charge, upon request, by calling 1-800-345-2021. 22 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 23 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement 24 approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 25 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 26 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 27 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $31,988 as exempt interest dividends for the fiscal year ended August 31, 2011. The fund hereby designates $3,232 as qualified short-term capital gain distributions for purposes of Internal Revenue Code Section 871. 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-730071110 ITEM 2.CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrant’s Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.’s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. (a)(1) The registrant's board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a)(2) Tanya S. Beder, Peter F. Pervere and Ronald J. Gilson are the registrant's designated audit committee financial experts. They are "independent" as defined in Item 3 of Form N-CSR. (a)(3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2010:$98,377 FY 2011:$97,546 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrant’s financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2010:$0 FY 2011:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2010:$0 FY 2011:$0 (c) Tax Fees. The aggregate fees billed in each of the last two fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were as follows: For services rendered to the registrant: FY 2010:$6,613 FY 2011:$0 These services included assistance with communications and filings to the Internal Revenue Service for a change in accounting method. Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2010:$6,613 FY 2011:$0 These services included assistance with communications and filings to the Internal Revenue Service for a change in accounting method. (d) All Other Fees. The aggregate fees billed in each of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in paragraphs (a) through (c) of this Item were as follows: For services rendered to the registrant: FY 2010:$0 FY 2011:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2010:$0 FY 2011:$0 (e)(1) In accordance with paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X, before the accountant is engaged by the registrant to render audit or non-audit services, the engagement is approved by the registrant’s audit committee.Pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, the registrant’s audit committee also pre-approves its accountant’s engagements for non-audit services with the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides ongoing services to the registrant, if the engagement relates directly to the operations and financial reporting of the registrant. (e)(2) All services described in each of paragraphs (b) through (d) of this Item were pre-approved before the engagement by the registrant’s audit committee pursuant to paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X.Consequently, none of such services were required to be approved by the audit committee pursuant to paragraph (c)(7)(i)(C). (f) The percentage of hours expended on the principal accountant’s engagement to audit the registrant’s financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant’s full-time, permanent employees was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s accountant for services rendered to the registrant, and rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant for each of the last two fiscal years of the registrant were as follows: FY 2010:$190,563 FY 2011:$177,628 (h) The registrant’s investment adviser and accountant have notified the registrant’s audit committee of all non-audit services that were rendered by the registrant’s accountant to the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides services to the registrant, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X.The notification provided to the registrant’s audit committee included sufficient details regarding such services to allow the registrant’s audit committee to consider the continuing independence of its principal accountant. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Registrant’s Code of Ethics for Senior Financial Officers, which is the subject of the disclosure required by Item 2 of Form N-CSR, was filed as Exhibit 12(a)(1) to American Century Asset Allocation Portfolios, Inc.’s Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: October 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: October 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: October 28, 2011
